PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  _____________

                      No. 11-2000
                     _____________

       BRITTANY MORROW; EMILY MORROW,
     Minors, In Their Own Right, And By Their Parents
and Natural Guardians, Bradley Morrow and Diedre Morrow;
 BRADLEY MORROW; DIEDRE MORROW, Individually,
                                       Appellants

                            v.

  BARRY BALASKI, Individually; THE BLACKHAWK
             SCHOOL DISTRICT

                     _____________

            On Appeal from the District Court
         for the Western District of Pennsylvania
                  (No. 2:10-cv-00292)
        Chief Magistrate Judge Lisa Pupo Lenihan
                     _____________

               Argued on October 10, 2012

  Before: McKEE, Chief Judge, SLOVITER, SCIRICA,
  RENDELL, AMBRO, FUENTES, SMITH, FISHER,
CHAGARES, JORDAN, HARDIMAN, GREENAWAY, JR.,
     VANASKIE and NYGAARD, Circuit Judges.

              (Opinion Filed: June 05, 2013)

Albert A. Torrence, Esq. (ARGUED)
640 Fourth Street
Beaver, Pennsylvania 15009
       Attorney for Appellants
Charles W. Craven, Esq. (ARGUED)
John J. Hare, Esq.
Marshall, Dennehey, Warner, Coleman & Goggin
2000 Market Street, Suite 2300
Philadelphia, PA 19103

Scott G. Dunlop, Esq.
Teresa O. Sirianni, Esq.
Marshall, Dennehey, Warner, Coleman & Goggin
600 Grant Street
2900 U.S. Steel Tower
Pittsburgh, PA 15219
       Attorneys for Appellees

                       _____________

                OPINION OF THE COURT
                    _____________

  McKEE, Chief Circuit Judge, with whom SLOVITER,
SCIRICA, RENDELL, AMBRO (joins Section III B of the
    majority only), SMITH, FISHER, CHAGARES,
HARDIMAN, and GREENAWAY, JR., Circuit Judges join.

       As is so often the case, the issues in this appeal arise
from unsettling facts presented by sympathetic plaintiffs.1
We are asked to decide whether public schools have a
constitutional duty to protect students from abuse inflicted by
fellow students under the circumstances alleged here.

       Appellants, Brittany and Emily Morrow, and their
parents, Bradley and Diedre Morrow, brought this action
against Blackhawk School District and Blackhawk High
School‟s Assistant Principal, Barry Balaski.2 The Morrows

1
  See D.R. v. Middle Bucks Area Vocational Technical
School, 972 F.2d 1364, 1365 (3d Cir. 1992) (en banc),
wherein Judge Seitz noted that such cases as this present “a
classic case of constitutional line drawing in a most
excruciating factual context.”
2
 We will refer to the Blackhawk School District and
Assistant Principal Balaski collectively as the “Defendants.”

                              2
claim that Brittany and her sister Emily were subjected to
bullying in the form of a series of threats, assaults, and acts of
racial intimidation at the hands of a fellow student and her
accomplice. Unable to obtain help from school officials, the
Morrows were ultimately compelled to remove their children
from their school. Thereafter, the Morrows brought suit
alleging that school officials denied them substantive due
process under the Fourteenth Amendment by not protecting
Brittany and Emily. The Third Amended Complaint (the
“Complaint”) asserted a cause of action under 42 U.S.C. §
1983 and a supplemental state law claim for “negligence
and/or gross or willful misconduct.”

       The District Court dismissed the Complaint based on
our decision in D.R. v. Middle Bucks Area Vocational
Technical School, 972 F.2d 1364 (3d Cir. 1992) (en banc).
There, we concluded that the school did not have a “special
relationship” with students that would give rise to a
constitutional duty to protect them from harm from other
students given the alleged facts. See id. at 1372 (finding that
“no special relationship based upon a restraint of liberty exists
here”). The District Court also held that the injury the
Morrows complained of was not the result of any affirmative
action by the Defendants. Accordingly, the court held that
the Defendants are not liable under the “state-created danger”
doctrine.     The District Court therefore dismissed the
Morrows‟ Complaint, and this appeal followed. The appeal
was initially argued before a panel of this Court. Thereafter,
we granted en banc review to reexamine the very important
questions raised by the allegations in the Complaint.

       We now affirm the judgment of the District Court and
hold that the allegations do not establish the special
relationship or the state-created danger that must exist before
a constitutional duty to protect arises under the Fourteenth
Amendment.

  I. FACTUAL AND PROCEDURAL BACKGROUND

                   A. Factual Background




                                3
       Brittany and Emily Morrow attended Blackhawk High
School in Beaver County, Pennsylvania.3 Beginning in
January 2008, they were subjected to a series of threats and
physical assaults by Shaquana Anderson, a fellow student.
Specifically, on January 5, 2008, Anderson threatened
Brittany by phone and on a MySpace blog.4 Two days later,
Anderson physically attacked Brittany in the school‟s lunch
room. Pursuant to its “No Tolerance Policy,” the school
suspended both girls for three days. Brittany‟s mother also
reported Anderson to the local police at the recommendation
of Assistant Principal Balaski. As a result, Anderson was
charged with simple assault, terroristic threats, and
harassment. Nevertheless, Anderson continued to bully
Brittany and Emily. In fact, shortly after she returned to
school, Anderson again attacked Brittany by attempting to
throw her down a set of stairs. During that incident,
Anderson allegedly called Brittany a “cracker,” told her that
she was “retarded” and “had better learn to fight back,” and
asked “why don‟t you learn to talk right?”

       On April 9, 2008, Anderson was placed on probation
by the Court of Common Pleas of Beaver County, Juvenile
Division, and ordered to have no contact with Brittany. Five
months later, Anderson was adjudicated delinquent by a
Juvenile Master of that court, and was again ordered to have
no contact with Brittany. Copies of both of these “no-
contact” orders were provided to the school and to Assistant
Principal Balaski.



3
  Since this is an appeal from the District Court‟s grant of the
Defendants‟ Motion to Dismiss pursuant to rule 12(b)(6) of
the Federal Rules of Civil Procedure, we must accept the
factual allegations contained in the Morrows‟ Complaint as
true. Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d
Cir. 2011).
4
   “MySpace” is a popular social-networking website that
“allows its members to create online „profiles,‟ which are
individual web pages on which members post photographs,
videos, and information about their lives and interests.” Doe
v. MySpace, Inc., 474 F. Supp. 2d 843, 845 (W.D. Tex. 2007).

                               4
       Despite the court‟s intervention, on September 12,
2008, Anderson boarded Brittany‟s school bus, even though
that bus did not service Anderson‟s home route. Anderson
threatened Brittany, and she elbowed Brittany in the throat at
a school football game that evening. A few days later, Abbey
Harris, Anderson‟s friend, struck Emily in the throat. These
incidents were reported to school officials.

       The Morrows subsequently met with school officials,
but they responded by telling the Morrows that they could not
guarantee Brittany and Emily‟s safety. Instead, rather than
removing Anderson and her confederate from the school,
school officials advised the Morrows to consider another
school for their children. In October 2008, the Morrows
enrolled their daughters in a different school.

                   B. Procedural History

       The Morrows thereafter filed this suit pursuant to 42
U.S.C. § 1983, alleging a violation of their Fourteenth
Amendment substantive due process rights.5 They also
included a supplemental state law claim against Assistant
Principal Balaski for “negligence and/or gross and willful
misconduct.” The Morrows acknowledge that the Fourteenth
Amendment‟s Due Process Clause does not generally impose
an affirmative duty on the state to protect individuals from
harm caused by private citizens. However, they argue that
the general rule is not applicable because the Defendants had
a “special relationship” with Brittany and Emily. They also
argue that the Defendants are liable because they created the
dangerous situation in which Brittany and Emily found
themselves, and that circumstance gave rise to a duty to
protect the Morrow sisters from that danger.

        The District Court dismissed the Morrows‟ Complaint
with prejudice, and declined to exercise supplemental
jurisdiction over the state law claim.6 In its written opinion,
5
  The Morrows seek: 1) compensatory damages as to all
Defendants; 2) punitive damages as to defendant Balaski; and
3) attorneys‟ fees.
6
  Because the District Court dismissed the Complaint with
prejudice, it was not necessary for the court to reach the
                              5
the District Court explained that we have held that there is no
special relationship between public school authorities and
students. The court also concluded that the Morrows had
“identified no action of the Defendants that utilized their
authority in a way that rendered Minor Plaintiffs more
vulnerable than they would have been otherwise.” Morrow v.
Balaski, No. 10-cv-292, 2011 WL 915863, at *5 (W.D. Pa.
Mar. 16, 2011). Although the District Court noted that it was
“sympathetic to Plaintiffs‟ plight,” it nevertheless concluded
that the Morrows “have not stated a cause of action under
current Third Circuit case law.” Id.

       This appeal followed.7

               II. STANDARD OF REVIEW

        Our review of a district court‟s dismissal under Federal
Rule of Civil Procedure 12(b)(6) is plenary. Great W. Mining
& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 163 (3d
Cir. 2010). “Under Rule 12(b)(6), a motion to dismiss may
be granted only if, accepting all well-pleaded allegations in
the complaint as true and viewing them in the light most
favorable to the plaintiff, a court finds that plaintiff‟s claims
lack facial plausibility.” Warren Gen. Hosp. v. Amgen Inc.,
643 F.3d 77, 84 (3d Cir. 2011). Although we must accept the
allegations in the complaint as true, “we are not compelled to
accept unsupported conclusions and unwarranted inferences,
or a legal conclusion couched as a factual allegation.”
Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007)
(citations and internal quotation marks omitted).

                      III. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff
must allege a person acting under color of state law engaged
in conduct that violated a right protected by the Constitution
or laws of the United States. Nicini v. Morra, 212 F.3d 798,

issues of municipal liability and qualified immunity that the
Defendants raised in their Motion to Dismiss.
7
  The District Court had subject matter jurisdiction pursuant
to 28 U.S.C. §§ 1331 and 1343. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.

                                6
806 (3d Cir. 2000) (en banc). Accordingly, “[t]he first step in
evaluating a section 1983 claim is to „identify the exact
contours of the underlying right said to have been violated‟
and to [then] determine „whether the plaintiff has alleged a
deprivation of a constitutional right at all.‟” Id. (quoting
Cnty. of Sacramento v. Lewis, 523 U.S. 833, 841 n. 5 (1998)).

       As we noted at the outset, the Morrows‟ § 1983 claim
rests on the Due Process Clause of the Fourteenth
Amendment. The Due Process Clause provides that a state
shall not “deprive any person of life, liberty, or property,
without due process of law.” U.S. Const. amend. XIV, § 1.
The Morrows invoke the substantive component of due
process, which “protects individual liberty against „certain
government actions regardless of the fairness of the
procedures used to implement them.‟” Collins v. City of
Harker Heights, 503 U.S. 115, 125 (1992) (quoting Daniels v.
Williams, 474 U.S. 327, 331 (1986)). Specifically, the
Morrows allege that school officials violated a liberty interest
by failing to protect Emily and Brittany from the threats and
assaults inflicted by fellow students.

       Like the District Court, we are sympathetic to the
Morrows‟ plight.      Brittany and Emily were verbally,
physically and—no doubt—emotionally tormented by a
fellow student who was adjudicated delinquent based on her
actions against the Morrow sisters. When the Morrows
requested that the Defendants do something to protect
Brittany and Emily from the persistent harassment and
bullying, school officials responded by suggesting that the
Morrows consider moving to a different school rather than
removing the bully from the school.

        We therefore certainly understand why the Morrows
would conclude that the school‟s response to the abuse
inflicted on their daughters was unfair and unjust.
Nevertheless, our adjudication of the Morrows‟ claims must
be governed by Supreme Court precedent. As we shall
explain, it is also guided by authoritative Supreme Court
dicta.

      The Supreme Court has long established that “[a]s a
general matter, . . . a State‟s failure to protect an individual

                               7
against private violence simply does not constitute a violation
of the Due Process Clause.” DeShaney v. Winnebago Cnty.
Dep’t of Social Servs., 489 U.S. 189, 197 (1989). The Due
Process Clause forbids the state itself from depriving
“individuals of life, liberty, or property without „due process
of law,‟ but its language cannot fairly be extended to impose
an affirmative obligation on the State to ensure that those
interests do not come to harm through other means.” Id. at
195.

       In DeShaney, the Winnebago County Department of
Social Services received ongoing reports from family friends
and medical personnel that a four-year old boy (“Joshua”)
was suffering physical abuse at the hands of his father. At
one point, the state obtained a court order placing Joshua in
the temporary custody of the local hospital, but later returned
him to the custody of his abusive father. Following Joshua‟s
return, the county social worker assigned to the case
continued to document multiple incidents of suspected abuse.
Despite these reports, the county failed to remove Joshua
from his father‟s custody. Eventually, the father beat Joshua
so badly that the boy suffered permanent brain damage.
Joshua and his mother sought redress by suing the county
under § 1983. They argued that the county had denied them
substantive due process under the Fourteenth Amendment by
not protecting Joshua from his father. Id. at 191-93.

       Despite these “undeniably tragic” facts, id. at 191, the
Supreme Court held that the county‟s failure to provide
Joshua with adequate protection against his father‟s violence
did not amount to a substantive due process violation. The
Court explained that the Due Process Clause limits state
governments but does not generally impose an affirmative
obligation upon states to protect individuals from private
citizens. Id. at 195-96. However, the Court carved out a very
narrow exception to that general rule wherein the Constitution
does “impose[] upon the State affirmative duties of care and
protection with respect to particular individuals.” Id. at 198.
That exception has come to be known as the “special
relationship” exception. It applies when a special relationship
has been established because “the State takes a person into its
custody and holds him there against his will.” Id. at 199-200.


                              8
        In addition to the special relationship exception, we
have recognized that the Due Process Clause can impose an
affirmative duty to protect if the state‟s own actions create the
very danger that causes the plaintiff‟s injury. See Kneipp v.
Tedder, 95 F.3d 1199, 1201 (3d Cir. 1996). In Kneipp, police
officers stopped Kneipp and her husband for causing a
disturbance on a highway while they were walking home
from a bar, but they thereafter allowed Kneipp‟s husband to
continue to their home to tend to their son. Kneipp‟s husband
later testified that because his wife was drunk, he assumed the
officers would take her to the hospital or to the police station.
However, the officers abandoned her despite her obvious
intoxication, thereby forcing her to walk home alone in the
cold. She subsequently fell down an embankment and
suffered hypothermia resulting in permanent brain damage.
Id. at 1201-03. In the subsequent suit against the state under
§ 1983, we held that the officers‟ conduct denied Kneipp her
Fourtheenth Amendment right to substantive due process
because the actions of the police created the danger that
caused her injury. Id. at 1213.

       Accordingly, the Morrows can state a claim under §
1983 if they have adequately alleged circumstances giving
rise to a “special relationship” between their daughters and
the Defendants pursuant to DeShaney, or if their Complaint
adequately alleges affirmative conduct on the part of the
Defendants to support the “state-created danger” exception
that we adopted in Kneipp.

                   A. Special Relationship

       As the Court instructed in DeShaney, an affirmative
duty to protect may arise out of certain “special relationships”
between the state and particular individuals. See DeShaney,
489 U.S. at 197-98. The Supreme Court has found that the
relationship between the state and its incarcerated or
involuntarily committed citizens is the kind of “special
relationship” that creates an affirmative duty upon the state to
provide adequate medical care to incarcerated prisoners, see
Estelle v. Gamble, 429 U.S. 97, 103 (1976), and to ensure the
“reasonable safety” of involuntarily committed mental
patients, Youngberg v. Romeo, 457 U.S. 307, 324 (1982).
Estelle and Youngberg, “[t]aken together . . . stand . . . for the

                                9
proposition that when the State takes a person into its custody
and holds him there against his will, the Constitution imposes
upon it a corresponding duty to assume some responsibility
for his safety and general well-being.” DeShaney, 489 U.S. at
199-200.

        It is clear from the decision in DeShaney that the
state‟s constitutional “duty to protect arises not from the
State‟s knowledge of the individual‟s predicament or from its
expressions of intent to help him, but from the limitation
which it has imposed on his freedom to act on his own
behalf.” Id. at 200. In other words, “it is the State‟s
affirmative act of restraining the individual‟s freedom to act
on       his      own      behalf—through         incarceration,
institutionalization, or other similar restraint of personal
liberty—which is the „deprivation of liberty‟ triggering the
protections of the Due Process Clause, not its failure to act to
protect his liberty interests against harms inflicted by other
means.” Id. (emphasis added).

        A minor child attending public school most certainly
does not have the freedom of action or independence of an
adult.8 Nevertheless, the Supreme Court has not had occasion
to specifically decide whether that is sufficient to create a
special relationship between public schools and their students
under the Due Process Clause. We have, however, previously
considered the application of the special relationship doctrine
in the public school context. In D.R. v. Middle Bucks Area
Vocational Technical School, 972 F.2d 1364 (3d Cir. 1992), a
sixteen-year-old hearing and communication-impaired
student (“D.R.”) and a seventeen-year-old classmate (“L.H.”)
alleged that several male students physically, verbally, and
sexually assaulted them during a graphic arts class during the
school day over a period of several months. The male
students forced them into the classroom‟s unisex bathroom or
darkroom and physically abused and sexually molested the
plaintiffs multiple times per week. A student teacher was
8
  “[T]he preservation of order and a proper educational
environment requires close supervision of schoolchildren, as
well as the enforcement of rules against conduct that would
be perfectly permissible if undertaken by an adult.” New
Jersey v. T.L.O., 469 U.S. 325, 339 (1985).

                              10
present in the classroom when the abuses occurred. Although
D.R. did not claim to have informed her of the situation, D.R.
alleged that the teacher either heard the assaults or should
have heard them. L.H. alleged that she complained to the
school‟s assistant director about the boys‟ conduct, but he
took no action. Middle Bucks, 972 F.2d at 1366.

        Although we recognized the horrific nature of the
allegations, we nevertheless held that “the school defendants‟
authority over D.R. during the school day cannot be said to
create the type of physical custody necessary to bring it
within the special relationship noted in DeShaney.” Id. at
1372.       We rejected the plaintiffs‟ argument that
Pennsylvania‟s compulsory school attendance laws and the
school‟s exercise of in loco parentis authority over its
students so restrain the students‟ liberty that they can be
considered to have been in state “custody” during school
hours for Fourteenth Amendment purposes. Id. at 1370-72.
Our conclusion was largely informed by the fact that “parents
remain the primary caretakers, despite their [children‟s]
presence in school.” Id. at 1371. We explained that “[t]he
Estelle-Youngberg type custody referred to by the Court in
DeShaney . . . is to be sharply contrasted with D.R.‟s
situation.” Id.      Although the doctrine of in loco parentis
certainly cloaks public schools with some authority over
school children, see, e.g., Morse v. Frederick, 551 U.S. 393,
413-14 (2007) (reviewing legal doctrine of in loco parentis),
that control, without more, is not analogous to the state‟s
authority over an incarcerated prisoner or an individual who
has been involuntarily committed to a mental facility.

       Nonetheless, when we decided Middle Bucks, the
Supreme Court‟s jurisprudence allowed room to debate this
issue because the Court had not enumerated the parameters of
the control or custody required for the creation of a special
relationship under the Fourteenth Amendment. Accordingly,
in a compelling dissent to the Middle Bucks majority, then-
Chief Judge Sloviter argued for a “functional” approach to
“custody”:

      I believe that we are free to decide . . . that the
      state compulsion that students attend school, the
      status of most students as minors whose

                              11
        judgment is not fully mature, the discretion
        extended by the state to schools to control
        student behavior, and the pervasive control
        exercised by the schools over their students
        during the period of time they are in school,
        combine to create the type of special
        relationship which imposes a constitutional duty
        on the schools to protect the liberty interests of
        students while they are in the state‟s functional
        custody.

Middle Bucks, 972 F.2d at 1377 (Sloviter, C.J., dissenting,
joined by Mannsmann, Scirica and Nygaard, JJ.); see also
Maldonado v. Josey, 975 F.2d 727, 733 (10th Cir. 1992)
(Seymour, J., concurring) (“I would . . . hold that a child
legally required to attend school and thereby forced into the
temporary day-time custody of the state‟s agents is
constitutionally entitled to some level of protection from
harm and care for basic safety.”).

       However, after our decision in Middle Bucks, the
Supreme Court decided Vernonia School District 47J v.
Acton, 515 U.S. 646 (1995). There, the Court clarified the
applicability of DeShaney‟s special relationship exception in
the context of public schools. The specific issue in Vernonia
was whether a public school‟s policy requiring student
athletes to submit to random drug testing violates the Fourth
Amendment. Id. at 648. In holding that such a policy does
not violate the Fourth Amendment, the Court noted:
“Central, in our view, to the present case is the fact that the
subjects of the Policy are (1) children, who (2) have been
committed to the temporary custody of the State as
schoolmaster.” Id. at 654. The Court then stated: “[W]e do
not, of course, suggest that public schools as a general matter
have such a degree of control over children as to give rise to a
constitutional „duty to protect.‟” Id. at 655 (citing DeShaney,
489 U.S. at 200).
       Although that statement is technically dictum, we have
previously explained that we cannot lightly ignore the force
of Supreme Court dicta. See In re McDonald, 205 F.3d 606,
612-13 (3d Cir. 2000).9 Moreover, although the statement
9
    In In re McDonald, we explained:

                               12
was made in the context of the Court‟s analysis of a student
athlete‟s reasonable expectation of privacy in public schools,
the citation to DeShaney is no less pertinent to our inquiry
because it provides insight into the Court‟s interpretation of
DeShaney‟s application to public schools. Indeed, short of an
actual holding on the precise issue here, it is difficult to
imagine a clearer or more forceful indicator of the Court‟s
own interpretation of DeShaney and the special relationship
exception recognized there as applied to public schools. See
id. (“The Supreme Court uses dicta to help control and
influence the many issues it cannot decide because of its
limited docket.”).

       In addition, every other Circuit Court of Appeals that
has considered this issue in a precedential opinion has
rejected the argument that a special relationship generally
exists between public schools and their students. See, e.g.,
Hasenfus v. LaJeunesse, 175 F.3d 68, 69-72 (1st Cir. 1999);
Doe v. Covington Cnty. Sch. Dist., 675 F.3d 849, 857-58, 863
(5th Cir. 2012) (en banc); Doe v. Claiborne Cnty., 103 F.3d
495, 509-10 (6th Cir. 1996); J.O. v. Alton Cmty. Unit Sch.
Dist. 11, 909 F.2d 267, 268, 272-73 (7th Cir. 1990); Dorothy
J. v. Little Rock Sch. Dist., 7 F.3d 729, 731-33 (8th Cir.
1993); Patel v. Kent Sch. Dist., 648 F.3d 965, 972-74 (9th
Cir. 2011); Maldonado v. Josey, 975 F.2d 727, 729-33 (10th



       [E]ven if the discussion . . . could be accurately
       characterized as dictum[,] . . . we should not
       idly     ignore     considered statements      the
       Supreme Court makes in dicta. . . . Appellate
       courts that dismiss these expressions in dicta
       and strike off on their own increase the disparity
       among tribunals (for other judges are likely to
       follow the Supreme Court‟s marching orders)
       and frustrate the evenhanded administration of
       justice by giving litigants an outcome other than
       the one the Supreme Court would be likely to
       reach were the case heard there.
Id. at 612-13 (citation and internal quotation marks
omitted).

                              13
Cir. 1992); Wyke v. Polk Cnty. Sch. Bd., 129 F.3d 560, 568-69
(11th Cir. 1997).10

        Accordingly, the Supreme Court‟s dictum in Vernonia
as well as the consensus from our sister Circuit Courts of
Appeals both reinforce our conclusion that public schools, as
a general matter, do not have a constitutional duty to protect
students from private actors. We know of nothing that has
occurred in the twenty years since we decided Middle Bucks
that would undermine this conclusion. We therefore find the
dissent‟s assertion here that “factual developments since
Middle Bucks have further undercut its rationale,” Fuentes
Dissent 18, unpersuasive. The first two examples our
dissenting colleagues offer of “schools exercising greater
control over students” include the use of technology tracking
student movement to ensure they are in class11 and the
monitoring of social media activity by students.12 Id. Such
examples merely illustrate new precautionary measures some
schools have undertaken in response to emerging technology.
It is difficult to see how such measures constitute limitations
on a student‟s “freedom to act on his own behalf,” see
DeShaney, 489 U.S. at 200, that are so severely restrictive as
to equate public school students with prisoners or those who
are involuntarily committed to secure mental institutions.

       Similarly, a school‟s exercise of authority to lock
classrooms in the wake of tragedies such as those that have

10
   The Court of Appeals for the Second Circuit has not
squarely decided this issue. However, district courts in the
Second Circuit have generally held that compulsory
attendance laws do not create a special relationship between
students and school districts resulting in a duty to protect
against private actors. See, e.g., Chambers v. N. Rockland
Cent. Sch. Dist., 815 F. Supp. 2d 753, 763 n. 10 (S.D.N.Y.
2011) (“The consensus among the courts is that the „special
relationship‟ doctrine does not apply to the school setting.”).
11
  Fuentes Dissent 18 (citing Maurice Chammah and Nick
Swartsell, Student IDs That Track the Students, N.Y. TIMES,
OCT. 6, 2012, http://nyti.ms/ThvbFq).
12
  Id. (citing J.S. ex rel. Snyder v. Blue Mountain Sch. Dist.,
650 F.3d 915, 915 (3d Cir. 2011)).

                               14
occurred in Newtown, Connecticut and Colombine, Colorado,
see Fuentes Dissent 18-19, may be a relevant factor in
determining whether a special relationship or a state-created
danger exists in those specific cases. However, the fact that
certain schools may resort to such restrictions does not
advance our inquiry here or allow us to conclude that the facts
alleged in the Complaint are sufficient to give rise to a special
relationship or a state created danger.

       In arguing that we should find a special relationship
here, Judge Fuentes cites to Judge Becker‟s statement in
dissent in Middle Bucks that “a special relationship [between
a public school and its students] may exist under certain
narrow circumstances.” Fuentes Dissent 3. We do not
disagree. In holding that public schools do not generally have
a constitutional duty to protect students from private actors
and that the allegations here are not sufficient to establish a
special relationship, we do not foreclose the possibility of a
special relationship arising between a particular school and
particular students under certain unique and narrow
circumstances. However, any such circumstances must be so
significant as to forge a different kind of relationship between
a student and a school than that which is inherent in the
discretion afforded school administrators as part of the
school‟s traditional in loco parentis authority or compulsory
attendance laws.

        The circumstances that our dissenting colleagues rely
upon to insist that a special relationship exists under the facts
alleged here are not “certain narrow” circumstances at all.
Instead, they are endemic in the relationship between public
schools and their students. The dissent would hold that a
special relationship exists such that “Blackhawk undertook a
limited obligation to keep the Morrows safe . . . because
Blackhawk compelled school attendance, exercised extensive
control over not only the student victims but also the specific
threat at issue in the case—a violent bully subject to two
restraining orders—and enforced school policies that
prevented the Morrows from being fully able to protect
themselves.” Fuentes Dissent 3. However, those factors do
not distinguish the circumstances here from those that arise in
the general relationship between public schools and their
students.

                               15
       As discussed above, we cannot hold that a special
relationship arose from compulsory school attendance laws
and the concomitant in loco parentis authority and discretion
that schools necessarily exercise over students, or the school‟s
failure to do more to protect Brittany and Emily, without
ignoring the analysis in DeShaney, and the “considered dicta”
in Vernonia School District. In arguing to the contrary, our
dissenting colleagues exaggerate the extent of a school‟s
control over its students. Judge Fuentes insists that “[t]he
State‟s authority over children while they are in school
extends beyond their well-being and is nearly absolute.”
Fuentes Dissent 9 (emphasis added). However, the mere fact
that a school can require uniforms, 24 Pa. Stat. Ann. § 13-
1317.3, or prescribe certain behavior while students are in
school, 22 Pa. Code § 12.2, does not suggest a special
relationship at all. Rather, such commonly accepted authority
over student conduct is inherent in the nature of the
relationship of public schools and their pupils.13 They do not
suggest that a concomitant constitutional duty to protect
students necessarily arises from that authority.
       Significantly, our dissenting colleagues do not purport
to argue that compulsory attendance laws and the school‟s
authority over students are themselves sufficient to satisfy the
limited exception carved out in DeShaney. Thus, the dissent
attempts to characterize the specific circumstances of this


13
   Moreover, the generic responsibilities and authority
prescribed by state law are not nearly as compelling and
authoritarian as our dissenting colleagues suggest. For
example, Judge Fuentes cites 22 Pa. Code § 12.2 in arguing
that state law requires that students “engage in conscientious
effort in classroom work and homework.” Fuentes Dissent 9.
However, it is doubtful that parents or students really fear that
the awesome authority or weight of the state will come
crashing down upon students who do not hand in homework
or conscientiously participate in class. It is also not at all
clear how the state‟s authority to require such “conscientious
effort” restricts parents‟ ability to protect their children, or the
students‟ ability to protect themselves, while in school.


                                16
case as so extraordinary and compelling that a constitutional
duty to protect arose under DeShaney. We are not persuaded.

       The fact that “the specific threat at issue in this case”
was “a violent bully subject to two restraining orders,”
Fuentes Dissent 3, does not necessarily give rise to a special
relationship. The restraining orders to which the dissent
refers were addressed to Anderson, not the Defendants, and
the orders themselves do not impose any affirmative duties on
the Defendants. Indeed, we very much doubt that any
Defendant was a party to the proceedings that resulted in the
orders, and no such involvement has been alleged. Although
the Defendants, and other third parties, are prohibited from
making contact with the Morrow children on Anderson’s
behalf, the no-contact orders cannot reasonably be interpreted
as imposing any obligation on the Defendants to ensure
Anderson‟s compliance with the orders or to otherwise
enforce them. Cf. Town of Castle Rock v. Gonzales, 545 U.S.
748, 768 (2005) (holding that police department‟s failure to
enforce restraining order did not constitute a violation of due
process under the Fourteenth Amendment).

        Moreover, whether our dissenting colleagues are
 referencing the school‟s “No Tolerance Policy,” or the policy
 that allegedly required Anderson‟s expulsion from school, in
 arguing that the Defendants “enforced school policies that
 prevented the Morrows from being fully able to protect
 themselves,” Fuentes Dissent 3, neither the mere existence of
 such common disciplinary policies, nor the school‟s exercise
 of discretion in enforcing them, altered the relationship
 between the school and its students to the extent required to
 create a constitutional duty under the Supreme Court‟s
 precedent.14

14
   Indeed, Judge Fuentes‟s suggestion that the school‟s “No
Tolerance Policy” limited “the Morrows‟ ability to protect
themselves,” Fuentes Dissent 14, is both unavailing and
troubling. The manner in which the school interpreted and
enforced the policy here is certainly open to question as it
appears Brittany was suspended for resisting Anderson‟s
attack. However, that does not begin to approach the kind of
restriction on freedom required to give rise to a special
relationship under DeShaney. Were we to accept Judge
                              17
      The Morrows‟ attempt to distinguish their situation
based on the Defendants‟ “actual knowledge of Anderson‟s
criminal conduct in this case” is similarly unpersuasive.
They argue that such knowledge, combined with “the quasi-
custodial relationship that exists in all cases between a public
school and its pupils,” created a special relationship for
substantive due process purposes.

       DeShaney suggests otherwise. Neither our decision in
Middle Bucks, nor the dictum in Vernonia, necessarily
forecloses the possibility of a special relationship arising in
an appropriate case. However, the Court has instructed that
any such relationship “arises not from the State‟s knowledge
of the individual‟s predicament or from its expressions of
intent to help him, but from the limitation which it has
imposed on his freedom to act on his own behalf.”
DeShaney, 489 U.S. at 200. Thus, under DeShaney, the
Defendants‟ knowledge—of both the no-contact orders and
Anderson‟s threats and conduct—may be relevant to
determining whether the Defendants‟ conduct was
sufficiently egregious to violate a previously existing duty to
protect the Morrow children, but that knowledge cannot
create a duty that did not otherwise exist.

       To find a special relationship here, our dissenting
colleagues rely, in part, on our analysis in the foster care
context in Nicini v. Morra, 212 F.3d 798 (3d Cir. 2000) (en
banc). See Fuentes Dissent 10. However, we explained there
that “distinctions between children placed in foster care and
the prisoners at issue in Estelle or the institutionalized
mentally retarded persons at issue in Youngberg are matters
of degree rather than of kind. In each of these cases the state,
by affirmative act, renders the individual substantially
„dependent upon the state . . . to meet [his or her] basic
needs.‟” Id. at 808 (alteration in original) (citation omitted)
(quoting Middle Bucks, 972 F.2d at 1372). By “„finding the
children and placing them with state approved families . . . ,

Fuentes‟s proposition, school policies prohibiting the carrying
of weapons or even cellular telephones at school could
theoretically also give rise to a constitutional duty to protect
because such policies can also be interpreted as limiting
students‟ ability to protect themselves.

                              18
the state assumes an important continuing, if not immediate,
responsibility for the child‟s wellbeing.‟” Id. (quoting
Middle Bucks, 972 F.2d at 1372).15

        As we explained in Middle Bucks, unlike children in
foster care, students in public schools continue to be primarily
dependent on their parents for their care and protection, not
on their school. Despite the students‟ compulsory attendance
in school during the school day and the school‟s authority to
act in loco parentis during that time, the school‟s authority
and responsibility neither supplants nor replaces the parent‟s
ultimate responsibility for the student absent more than is
alleged here. Unlike foster care, the restrictions that schools
place on students generally, and the specific restrictions
alleged here, are different in kind from the restrictions faced
by the prisoners at issue in Estelle or the institutionalized
persons in Youngberg.

       This point is illustrated by the fact that schools
generally may not administer medical treatment to students
without first obtaining parental consent. See Parents United
for Better Sch., Inc. v. Sch. Dist. of Phila. Bd. of Educ., 646
A.2d 689, 691 (Pa. Commw. Ct. 1994) (“The principle that
parental consent must be secured before [schools may
provide] medical treatment . . . is time honored and has been
recognized by both the courts and the legislature.”). In
15
   The foster care cases from other circuits cited by Judge
Fuentes also turn on the fact that the state had displaced the
parents‟ role as primary caregiver and transferred such
responsibility to the foster family, an agent of the state. See
e.g., Norfleet v. Ark. Dep’t of Human Servs., 989 F.2d 289,
293 (8th Cir. 1993) (“In this case, a special custodial
relationship . . . was created by the state when it took Taureen
from his caregiver and placed him in foster care. . . . In foster
care, a child loses his freedom and ability to make decisions
about his own welfare, and must rely on the state to take care
of his needs. It cannot be seriously doubted that the state
assumed an obligation to provide medical care.”); Yvonne L.
v. N.M. Dep’t of Human Servs., 959 F.2d 883, 893 (10th Cir.
1992) (“[I]f the persons responsible place children in a foster
home or institution they know or suspect to be dangerous to
the children[,] they incur liability if the harm occurs.”).

                               19
contrast, when a minor enters foster care, state actors have the
authority to bypass parental consent by obtaining a court
order authorizing medical treatment. See 55 Pa. Code §§
3130.91, 3800.19(b); 42 Pa. Stat. Ann. § 6357 (stating that the
custodian, to whom legal custody of a child has been given by
the Court of Common Pleas under the Juvenile Act, has “the
right to determine the nature of the care and treatment of the
child, including ordinary medical care”).16 When a state
agency has custody of a minor child for whom a decree of
termination of parental rights has been entered, the agency
acquires authority to consent to all medical examination or
treatment, including major medical, psychiatric and surgical
treatment of the minor even without obtaining a court order.
See 23 Pa. Stat. Ann. § 2521(c).

       The dissent‟s citation to Smith v. District of Columbia,
413 F.3d 86 (D.C. Cir. 2005), is also unavailing. In Smith,
the court found a special relationship between the District of
Columbia and “an adjudicated delinquent whom the District
had, by affirmative exercise of its police power, placed with
its agent, [an independent living program], through a court
order revocable only by another court order.” Id. at 94. The
dissent argues that “[l]ike the children in Smith, the Morrows
were technically free to „come and go‟ from school after
certain hours but „risk[ed] punishment‟ for „fail[ing] to obey
[the State‟s] restrictions on [their] . . . freedom‟ while in
school.” Fuentes Dissent 13 (alterations in original) (quoting
Smith, 413 F.3d at 94). However, the fact that the juvenile in
Smith enjoyed a degree of freedom of movement while
housed at the independent living program is not
determinative. The state‟s liability arose from the fact that
16
   See also Lordes M. Rosado, Consent to Treatment and
Confidentiality Provisions Affecting Minors in Pennsylvania,
Juvenile Law Center, Jan. 2006, at 13, available at
http://www.jlc.org/resources/publications/consent-treatment-
and-confidentiality-provisions-affecting-minors-pennsylvani
(“As a matter of practice, upon accepting a new child for
services, private [foster care] agencies have the child‟s
parent/guardian sign a general release authorizing the agency
to obtain routine medical examination and treatment for the
child. The private agencies in turn authorize the foster parent
to obtain [such treatment] for the children.”).

                              20
the state, through court order, had removed the juvenile from
the care and custody of his parents and required him to live
under the care and custody of the independent living program,
which was acting as the state‟s agent under a very detailed
contract between the program and the state.

       In DeShaney, the Supreme Court expressly noted that
“[h]ad the State by the affirmative exercise of its power
removed [the child] from free society and placed him in a
foster home operated by its agents, we might have a situation
sufficiently analogous to incarceration or institutionalization
to give rise to an affirmative duty to protect.” DeShaney, 489
U.S. at 201 n.9. That is precisely what happened in Nicini; it
is not what happened here.              Moreover, the Court
acknowledged in DeShaney that “several Courts of Appeals
have held, by analogy to Estelle and Youngberg, that the State
may be held liable under the Due Process Clause for failing to
protect children in foster homes.” Id. Citing this footnote,
the court in Smith found that the independent living program
there “presents a scenario close to the one described in the
DeShaney footnote.” Smith, 413 F.3d at 94.

       The dissent contends that this “focus on who remains
the victim‟s primary caregiver . . . contrast[s] sharply with our
holding in Horton v. Flenory, 889 F.2d 454 (3d Cir. 1989).”
Fuentes Dissent 6 n.3. We agree that the facts of Horton are
instructive, but believe that they clearly counsel against
imposing a constitutional duty here.

       In Horton, the owner of a nightclub suspected an
employee, Powdrill, of burglarizing the club. The owner and
another employee began interrogating Powdrill about the
burglary. During that interrogation, Powdrill was severely
beaten. The owner was a retired veteran of the local police
department, 889 F.2d at 456, and the township where the club
was located had “[a]n official policy of deferring to private
owners with respect to the investigation of crimes in private
clubs.” Id. at 458. Nevertheless, the owner did eventually
call police. An officer, who had served on the police force
with the owner, subsequently arrived, but the officer left
Powdrill alone in the owner‟s custody noting that Powdrill
was “in good hands”—despite observing blood and evidence
of a beating. Id. at 456. After the officer left, Powdrill was

                               21
beaten again and subsequently died from his injuries. His
estate brought an action against the municipality and the
responding officer under § 1983. We held that the township
could be liable because the jury could have found that the
township had “delegated . . . its traditional police functions”
to the owner of the club. Id. at 458. The responding officer
“used his official status to confirm that [the owner] was free
to continue the custodial interrogation even though Mr.
Powdrill was in fear for his safety and wanted to leave.” Id.
Although we framed the precise issue there as whether or not
Powdrill “was in state custody at the time of the fatal
beating,” id., our inquiry focused on whether the defendant
had so limited Powdrill‟s ability to act in his own interest as
to create the special relationship required for constitutional
liability. We explained:

      DeShaney requires that the state have imposed
      some kind of limitation on a victim‟s ability to
      act in his own interests. While specifically
      referring        to       imprisonment        and
      institutionalization—the Estelle and Youngberg
      examples—the court acknowledges that other
      similar state-imposed restraints of personal
      liberty trigger a state duty to prevent harm.

Id.

      Our finding of a special relationship in Horton also
turned on the fact that the abuser there acted pursuant to
delegated state authority.

      From the evidence the jury could find that New
      Kensington delegated to [the owner] its
      traditional police functions . . . . [A] state can
      be held responsible for a private action if the
      private actor has exercised coercive power with
      significant encouragement, overt or covert,
      from the state. The function of investigating
      crimes is clearly a governmental function. An
      official policy of deferring to private owners
      with respect to the investigation of crimes in
      private clubs, which the jury could have found
      from the evidence, suffices to permit a legal

                              22
       conclusion that [the owner], maintaining
       custody over Mr. Powdrill, was exercising a
       delegated state function.

Id. (citations omitted).

        The custody that the plaintiff in Horton was subjected
 to when he was fatally beaten was thus akin to the state‟s
 custody over prisoners. The township had ceded its police
 authority to detain and interrogate to the club owner. The
 control a school has over its students does not begin to
 approximate the restriction of freedom of movement and
 isolation from possible assistance that existed in Horton or
 other cases prescribed by DeShaney and its progeny.

       Despite our dissenting colleagues‟ suggestion that the
 school‟s passivity here amounted to affirmative conduct,
 there is no assertion that Anderson acted under authority
 delegated by the school or that she “exercised coercive
 power with significant encouragement . . . from” the school.
 See id. In fact, Anderson was disciplined for her conduct.
 Although the school‟s response may well have been as
 inadequate as it was unfair to the Morrow children, the
 school certainly did not give Anderson or her confederate the
 authority to harass or bully the Morrow children. We
 therefore see no conflict between our analysis here and our
 analysis in Horton.

       In reaching this conclusion, we reiterate that we both
appreciate the Morrows‟ concerns and that we are
sympathetic to their plight. Parents in their position should be
able to send their children off to school with some level of
comfort that those children will be safe from bullies such as
Anderson and her confederate. Indeed, the increasing
prevalence of the kind of bullying alleged here has generated
considerable discussion and legislative action. See T.K. v.
New York City Dep’t of Educ., 779 F. Supp. 2d 289, 297-98
(E.D.N.Y. 2011) (discussing the problem of school bullying
in the United States).17 Nonetheless, “the Constitution does

17
   See also Jackie Calmes, Obamas Focus on Antibullying
Efforts, N.Y. Times, Mar. 10, 2011, available at
http://www.nytimes.com/2011/03/11/us/politics/11obama.htm
                              23
not provide judicial remedies for every social . . . ill.”
Lindsey v. Normet, 405 U.S. 56, 74 (1972). Given the
limitations of DeShaney, and the language in Vernonia, it is
now clear that the redress the Morrows seek must come from
a source other than the United States Constitution.

        Our dissenting colleagues take us to task for
expressing concern for the Morrows‟ plight without providing
a remedy and suggest that the very fact that we are troubled
by the result counsels in favor of a constitutional remedy. See
Fuentes Dissent 2 (“The Morrows are today left without a
legal remedy for these actions. That future victims may seek
relief from State legislatures is of no help to them. We do not
adequately discharge our duty to interpret the Constitution by
merely describing the facts [of these cases] as „tragic‟ and
invoking state tort law.”) (internal citation and quotation
marks omitted) (alteration in original); Ambro Partial
Concurrence and Partial Dissent 1 (“I share Judge Fuentes‟
concern that failing to hold a school accountable for violence
done to students creates an incentive for school administrators
to pursue inaction when they are uniquely situated to prevent
harm to their students.”).

        However, “the due process clause is not a surrogate for
local tort law or state statutory and administrative remedies.”
Hasenfus v. LaJeunesse, 175 F.3d 68, 74 (1st Cir. 1999). Nor
is “[s]ubstantive due process . . . a license for judges to
supersede the decisions of local officials and elected
legislators on such matters.” Id.

       Obviously, neither our holding here nor the Supreme
Court‟s jurisprudence forecloses states from providing public
school students and their parents with personally enforceable
remedies under state law. We realize that Pennsylvania‟s
courts have held that school districts are “the beneficiaries of
immunity pursuant to the [Political Subdivision Tort Claim]

l. In light of the growing problem of school bullying, 49
states, including Pennsylvania, see 24 Pa. Cons. Stat. § 13-
1303.1-A, have now passed anti-bullying laws. U.S. Dep‟t of
Health & Human Servs., Policies & Laws,
www.stopbullying.gov/laws/index.html (last visited Jan. 7,
2013).

                              24
Act” (now codified at 42 Pa. Cons. Stat. § 8541) and are not
subject to “tort liability . . . when students are injured in the
course of the school day, even if, assuming arguendo, there
was negligence on the part of the school officials.” Auerbach
v. Council Rock Sch. Dist., 459 A.2d 1376, 1378 (Pa.
Commw. Ct. 1983). However, state legislatures retain the
authority to reconsider and change such restrictions in order
to better respond to the kind of bullying that happened here
and that appears to be all too pervasive in far too many of
today‟s schools. See T.K. v. New York City Dep’t of Educ.,
779 F. Supp. 2d at 297-98.

       For the reasons we have explained, we cannot fashion
a constitutional remedy under the special relationship theory
based on the facts alleged in this case.

                  B. State-Created Danger

        The Morrows alternatively argue that the Defendants
had a duty to protect Brittany and Emily because they created
or exacerbated a dangerous situation. As we explained above,
in Kneipp v. Tedder, 95 F.3d at 1201, we first adopted the
state-created danger theory as a way to establish a
constitutional violation in suits brought under § 1983. We
confirmed that liability may attach where the state acts to
create or enhance a danger that deprives the plaintiff of his or
her Fourteenth Amendment right to substantive due process.
Kneipp, 95 F.3d at 1205. To prevail on this theory, the
Morrows must prove the following four elements:

      1) the harm ultimately caused was foreseeable
and fairly direct;

       2) a state actor acted with a degree of
       culpability that shocks the conscience;

       3) a relationship between the state and the
       plaintiff existed such that the plaintiff was a
       foreseeable victim of the defendant‟s acts, or a
       member of a discrete class of persons subjected
       to the potential harm brought about by the
       state‟s actions, as opposed to a member of the
       public in general; and

                               25
       4) a state actor affirmatively used his or her
       authority in a way that created a danger to the
       citizen or that rendered the citizen more
       vulnerable to danger than had the state not acted
       at all.

Bright v. Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir.
2006) (citations and internal quotation marks omitted).

       The Defendants focus on the last prong of the test.18
They argue that the Morrows have failed to allege any
affirmative action by school administrators that made the
Morrow children more vulnerable than they would have been
had the administrators stood by and done nothing at all. The
Morrows argue that the Defendants‟ affirmative act was
suspending Anderson, and then implicitly inviting her to
return to school following the suspension. In other words, the
Morrows argue that by permitting Anderson to return to
school rather than expelling her, school officials affirmatively
used their authority to create a danger that Anderson would
attack Brittany and Emily once again. The Morrows also
point to the “affirmative act” of allowing Anderson to board
the Morrow children‟s school bus, where Anderson
threatened to attack Brittany.

       We have explained that the line between action and
inaction is not always easily drawn. “„If the state puts a man
in a position of danger from private persons and then fails to
protect him, it will not be heard to say that its role was merely
passive; it is as much an active tortfeasor as if it had thrown
him into a snake pit.‟” Middle Bucks, 972 F.2d at 1374
(quoting Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir.
1982)). However, the Morrows‟ Complaint simply attempts
to redefine clearly passive inaction as affirmative acts. Cf.
Sanford v. Stiles, 456 F.3d 298, 311-12 (3d Cir. 2006)
(holding that, where a high school guidance counselor failed
to properly evaluate the sincerity of a student‟s comment to
another student that he wanted to kill himself, she had not
18
    The Defendants claim that the Morrows cannot prove the
first three prongs of the test either, but their primary focus is
on prong four.

                                26
committed an affirmative act but rather failed to prevent his
death).

        We are not persuaded by the Morrows‟ argument that
the Defendants affirmatively created or enhanced a danger to
Brittany and Emily by suspending Anderson and then
allowing her to return to school when the suspension ended.
Although the suspension was an affirmative act by school
officials, we fail to see how the suspension created a new
danger for the Morrow children or “rendered [them] more
vulnerable to danger than had the state not acted at all.”
Bright, 443 F.3d at 281. To the contrary, the suspension
likely made the Morrows safer, albeit temporarily. In
addition, the fact that Defendants failed to expel Anderson,
or, as the Morrows would describe it, “permitted” Anderson
to return to school after the suspension ended, does not
suggest an affirmative act.

        While the Morrows make much of the fact that
Defendants‟ failure to expel Anderson after she was
adjudicated “guilty of a crime” may have been contrary to a
school policy mandating expulsion in such circumstances, we
decline to hold that a school‟s alleged failure to enforce a
disciplinary policy is equivalent to an affirmative act under
the circumstances here.

        The dissent argues that Defendants‟ failure to expel
Anderson constitutes an affirmative “exercise of authority”
that contributed to the danger the Morrows faced, thereby
triggering a duty to protect. Under this reasoning, however,
every decision by school officials to use or decline to use
their authority, disciplinary or otherwise, would constitute
affirmative conduct that may trigger a duty to protect. The
dissent claims that “state authority necessarily brings with it
discretion as to whether or not to take specific actions, and
the decision to take one action over another—or to take no
action at all—is itself an „affirmative exercise of authority‟
that may carry serious consequences.” Fuentes Dissent 24.
Thus, were we to accept the dissent‟s formulation here, the
state-created danger exception would swallow the rule. 19

19
  Judge Ambro also makes a very forceful point in
expressing a concern that “creating a constitutional tort out of
                               27
Schools would always be liable, under the Dissent‟s view, for
any injury that could be linked to either action or inaction.
Any and all failures to act would be transformed into an
affirmative exercise of authority.

        The Morrows also rely on the fact that the Defendants
permitted Anderson to board Emily and Brittany‟s bus despite
knowing about the no-contact orders against Anderson, and
knowing that that bus did not service Anderson‟s home route.
However, the only reasonable interpretation of that allegation
is that the Defendants failed to take any affirmative steps to
ensure that Anderson did not board the Morrow children‟s
bus.20 Here again, the Complaint attempts to morph passive
inaction into affirmative acts. However, merely restating the
Defendants‟ inaction as an affirmative failure to act does not
alter the passive nature of the alleged conduct.

        As Judge Ambro explains, the requirement of an actual
affirmative act “is not intended to turn on semantics of act
and omission. Instead, the requirement serves . . . to
distinguish cases where . . . officials might have done more . .
. [from] cases where . . . officials created or increased the risk
itself.” Ambro Partial Concurrence and Partial Dissent 1.
We therefore hold that the Complaint also fails to state a
cause of action under the state-created danger exception.

                     IV. CONCLUSION




a school‟s failure to expel a student creates a too-easy
incentive for schools to expel quickly students who engage in
any violent behavior in order to avoid liability or the threat of
suit.” Ambro Partial Concurrence and Partial Dissent 3.
20
  For example, school authorities could have alerted the
appropriate bus drivers of the no-contact orders against
Anderson and given drivers a photograph of Anderson so they
could identify her and prevent her from boarding the wrong
bus.

                               28
       For all the reasons set forth above, we will affirm the
 District Court‟s order granting the Defendants‟ Motion to
 Dismiss.21




21
   Because the Morrows cannot make out a claim under
either the special relationship or state-created danger theories
of constitutional liability, we need not address whether
defendant Balaski should be afforded qualified immunity or
whether the School District may be held liable as a municipal
defendant.

                               29
SMITH, Circuit Judge, concurring.

       I join Chief Judge McKee‘s well-reasoned majority
opinion in its entirety. I write separately only to explain the
limited circumstances under which I believe we may overrule
one of our prior en banc decisions.

        ―Stare decisis should be more than a fine-sounding
phrase.‖ Oregon ex rel. State Land Bd. v. Corvallis Sand &
Gravel Co., 429 U.S. 363, 394 (1977) (Marshall, J.,
dissenting). Yet it is nothing more than that if it does not
require us, in the ordinary course, to adhere to a precedent
with which we disagree. And even sitting en banc, we do not
conduct a plenary re-examination of our prior decisions; we
instead remain constrained by our precedent ―to the degree
counseled by principles of stare decisis.‖ Bolden v. Se. Pa.
Transp. Auth., 953 F.2d 807, 813 (3d Cir. 1991) (en banc).
Indeed, ―even in constitutional cases‖ such as this one, the
doctrine of stare decisis ―carries such persuasive force‖ that
departing from it has ―always required‖ some ―special
justification.‖ Arizona v. Rumsey, 467 U.S. 203, 212 (1984).

      According to the Supreme Court, those justifications
must be nothing short of ―exceptional.‖1 Randall v. Sorrell,

1
  This is not to say that courts never encounter longstanding
precedent that must be consigned to the dustbin of history.
The clearest example is Plessy v. Ferguson. In Plessy, the
Supreme Court concluded that state-mandated racial
segregation in educational facilities could satisfy equal
protection as long as the facilities were physically equivalent.
Plessy v. Ferguson, 163 U.S. 537, 551 (1896). The Court did
                               1
so largely because it rejected the argument that enforced
segregation laws were intended to ―stamp[] [blacks] with a
badge of inferiority.‖ Id. The next sixty years of experience,
however, directly disproved this premise, showing that
separate-but-equal facilities nonetheless had the effect of
creating unequal educational opportunities based on race.
Brown v. Bd. of Educ. of Topeka, Shawnee Cnty., Kan., 347
U.S. 483, 493–95 (1954) (―Whatever may have been the
extent of psychological knowledge at the time of Plessy v.
Ferguson, this finding is amply supported by modern
authority.‖). Such experience justified—indeed, required—
the Court to correct its clearly erroneous interpretation of the
purpose behind the enforced segregation laws and overrule
Plessy. See id. at 495.
        A less egregious example of precedent that was rightly
discarded is Dr. Miles Medical Co. v. John D. Park & Sons
Co. In Dr. Miles, the Supreme Court held that vertical price
agreements between a manufacturer and its distributors were
per se antitrust violations. 200 U.S. 376, 407–08 (1911). The
Court reasoned that such vertical agreements were
economically analogous to unlawful horizontal agreements
among competing distributors because vertical agreements
always tended to restrict competition and decrease output. Id.
at 408. Nearly a century later, though, the Supreme Court
recognized the ―differences in economic effect between
vertical and horizontal agreements, differences the Dr. Miles
Court failed to consider.‖ Leegin Creative Leather Prods.,
Inc. v. PSKS, Inc., 551 U.S. 877, 889 (2007). With the
―economic literature [] replete with procompetitive
justifications‖ for vertical price agreements between
                               2
548 U.S. 230, 244 (2006) (quoting Rumsey, 467 U.S. at 212).
If its precedent‘s reasoning was clearly wrong, then stare
decisis loses some (though not all) of its force. See Dickerson
v. United States, 530 U.S. 428, 443 (2000) (―Whether or not
we would agree with Miranda‘s reasoning and its resulting
rule[] were we addressing the issue in the first instance, the
principles of stare decisis weigh heavily against overruling it
now.‖); see also McDonald v. City of Chi., Ill., 130 S. Ct.
3020, 3050 (2010) (Scalia, J., concurring) (―Despite my
misgivings about Substantive Due Process as an original
matter, I have acquiesced in the Court‘s incorporation of
certain guarantees in the Bill of Rights because it is both long
established and narrowly limited.‖ (quotation marks and
citation omitted)).     Perhaps a prior case has become
unworkable—that is, newly discovered facts have
undermined the case‘s reasoning, subsequent legal
developments have unmoored the case from its doctrinal
anchors, or ―experience has [otherwise] pointed up the
precedent‘s shortcomings.‖ Pearson v. Callahan, 555 U.S.
223, 233 (2009); Leegin Creative Leather Prods., Inc. v.
PSKS, Inc., 551 U.S. 877, 887–88 (2007). And if the
precedent is particularly recent and has not generated any
serious reliance interests, the rigging controlling the sails of
stare decisis carries additional slack. See, e.g., Citizens
United v. FEC, 130 S. Ct. 876, 912–13 (2010); Montejo v.
Louisiana, 556 U.S. 778, 793 (2009).

      As other courts of appeals have concluded, these same
considerations should guide our own stare decisis analysis.

manufacturers and distributors, the Supreme Court properly
overruled Dr. Miles. Id.
                               3
United States v. Burwell, 690 F.3d 500, 504 (D.C. Cir. 2012)
(en banc) (applying the Supreme Court‘s stare decisis factors
in deciding whether to overrule a previous case); United
States v. Sykes, 598 F.3d 334, 338 (7th Cir. 2010) (same);
United States v. Heredia, 483 F.3d 913, 918–19 (9th Cir.
2007) (en banc) (same); Shi Liang Lin v. U.S. Dep’t of
Justice, 494 F.3d 296, 310 (2d Cir. 2007) (en banc) (same);
Glazner v. Glazner, 347 F.3d 1212, 1216 (11th Cir. 2003) (en
banc) (same); Festo Corp. v. Shoketsu Kinzoku Kogyo
Kabushiki Co., 234 F.3d 558, 575 (Fed. Cir. 2000) (en banc)
(same), overruled on other grounds by 535 U.S. 722 (2002);
Stewart v. Dutra Constr. Co., Inc., 230 F.3d 461, 467 (1st Cir.
2000) (same), overruled on other grounds by 543 U.S. 481
(2005); Coats v. Penrod Drilling Corp., 61 F.3d 1113, 1137–
38 (5th Cir. 1995) (en banc) (same); McKinney v. Pate, 20
F.3d 1550, 1565 n.21 (11th Cir. 1994) (en banc) (same).

       None of these special justifications are present here.

        Middle Bucks‘s interpretation of the Supreme Court‘s
decision in DeShaney v. Winnebago County Department of
Social Services, 489 U.S. 189, 196–97 (1989), was correct at
the time it was decided. DeShaney held that substantive due
process does not confer a right to state protection except
when the state affirmatively acts to restrict a person‘s
―freedom to act on his own behalf, through imprisonment,
institutionalization, or other similar restraint of personal
liberty.‖ Id. at 200. In D.R. v. Middle Bucks Area Vocational
Technical School, we interpreted ―other similar restraint of
personal liberty‖ to require total and involuntary state custody
with no access to private assistance. 972 F.2d 1364, 1371 (3d
Cir. 1992) (en banc) (―Institutionalized persons are wholly
                               4
dependent upon the state for food, shelter, clothing, and
safety. It is not within their power to provide for themselves,
nor are they given the opportunity to seek outside help to
meet their basic needs. Obviously, they are not free to
leave.‖). We then concluded that, unlike prisoners and
institutionalized individuals, students are not rendered totally
dependent on the state just because the state requires them to
attend school. Id.

        The reasonableness of that interpretation of
DeShaney‘s state-restraint requirement is self-evident. To be
sure, the Middle Bucks dissent viewed DeShaney‘s state-
restraint requirement more expansively to reach not only
custodial restraints such as incarceration and involuntary
institutionalization but also situations in which an individual
faces ―substantial [state] compulsion.‖ Id. at 1379 (Sloviter,
J., dissenting).       But compared to incarceration and
institutionalization, substantial state compulsion is not a
―similar restraint of personal liberty‖: a state can substantially
compel a person without ―so restrain[ing] [his] liberty that it
renders him unable to care for himself‖ while ―fail[ing] to
provide for his basic human needs.‖ DeShaney, 489 U.S. at
200. Even if, as the majority notes, ―the Supreme Court‘s
jurisprudence [at the time of Middle Bucks] allowed room to
debate this issue,‖ Majority Op. at 13, the very point of stare
decisis is to forbid us from revisiting a debate every time
there are reasonable arguments to be made on both sides.
Agostini v. Felton, 521 U.S. 203, 235 (1997) (explaining that
stare decisis reflects ―a policy judgment that ‗in most matters
it is more important that the applicable rule of law be settled
than that it be settled right‘‖ (quoting Burnet v. Coronado Oil
& Gas Co., 285 U.S. 393, 406 (1932) (Brandeis, J.,
                                5
concurring))). Middle Bucks‘s reasoning was not so clearly
wrong that we may—or should—cast it aside.

        And that is especially true when one considers the
limited nature of en banc review. En banc review is primarily
reserved for correcting and maintaining consistency in panel
decisions involving difficult and important questions of law.
Fed. R. App. P. 35(a); see, e.g., United States v. Games-
Perez, 695 F.3d 1104, 1124 (10th Cir. 2012) (Gorsuch, J.,
dissenting from the denial of rehearing en banc) (―[S]urely it
is uncontroversial to suggest that the point of the en banc
process, the very reason for its existence, is to correct grave
errors in panel precedents when they become apparent . . . .‖
(emphasis added)); Pfizer, Inc. v . Apotex, Inc., 488 F.3d
1377, 1380–81 (Fed. Cir. 2007) (Newman, J., dissenting from
the denial of rehearing en banc) (―The function of en banc
hearings . . . is not only to eliminate intra-circuit conflicts, but
also to correct and deter panel opinions that are pretty clearly
wrong.‖ (emphasis added) (internal quotation marks and
citations omitted)). We do not sit en banc to ―reopen settled
issues which have already been given en banc treatment‖
absent intervening developments undermining our earlier
decision. Igartua v. United States, 654 F.3d 99, 100 (1st Cir.
2011) (Lynch, J., concurring in the denial of en banc review);
see also McKinney, 20 F.3d at 1565 n.21 (―[T]his is the first
time this court sitting en banc has addressed this issue; thus,
the implications of stare decisis are less weighty than if we
were overturning a precedent established by the court en
banc.‖). Absent such exceptional intervening developments,
the ―essence of stare decisis is that the mere existence of
[Middle Bucks] becomes a reason for adhering to [its]
holding[] in subsequent cases.‖ United States v. Reyes-
                                 6
Hernandez, 624 F.3d 405, 412 (7th Cir. 2010) (internal
quotation marks and citations omitted).

        Intervening legal and factual developments have only
strengthened our decision in Middle Bucks. Since then, the
Supreme Court has sharply circumscribed substantive due
process, limiting its protections to only those ―carefully
described,‖ unenumerated rights that are ―‗deeply rooted in
this Nation‘s history and tradition‘‖ and ―‗implicit in the
concept of ordered liberty.‘‖ Chavez v. Martinez, 538 U.S.
760, 775 (2003) (quoting Washington v. Glucksberg, 521 U.S.
702, 720–21 (1997)); see also Dist. Att’y’s Office for Third
Judicial Dist. v. Osborne, 557 U.S. 52, 69 (2009) (refusing to
recognize a liberty interest protected by due process unless it
is ―so rooted in the traditions and conscience of our people as
to be ranked as fundamental‖ (internal quotation marks and
citation omitted)).

       It can hardly be said that ―neither liberty nor justice
would exist,‖ id., by forgoing a judicially enforceable right
against the states to protect students from private harm.
History points the other way. Under the doctrine of in loco
parentis, states have long permitted schools to exercise
control over students on the theory that parents delegated part
of their parental authority to the schools during the school
day.      See, e.g., 24 Pa. Cons. Stat. § 13-1317.
―[S]choolteachers and administrators had almost complete
discretion to establish and enforce the rules they believed
were necessary to maintain control over their classrooms‖—
discretion that the ―judiciary was reluctant to interfere‖ with.
Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364,
383, 398 (2009) (Thomas, J., concurring) (internal quotations
                               7
and citations omitted); see also D.O.F. v. Lewisburg Area
Sch. Dist. Bd. of Sch. Dirs., 868 A.2d 28, 33 (Pa. Commw. Ct.
2004) (noting that ―local school boards have broad discretion
in determining school disciplinary policy‖ and that a court
may not act as ―a ‗super‘ school board‖ by ―substituting its
own judgment for that of the school district‖); Washington v.
Seattle Sch. Dist. No. 1, 458 U.S. 457, 481 (1982) (―No single
tradition in public education is more deeply rooted than local
control over the operation of schools . . . .‖ (quoting Milliken
v. Bradley, 418 U.S. 717, 741 (1974))). Faced with a
tradition that once permitted almost no judicial limitations on
schools‘ disciplinary authority, id. at 416, I cannot conclude
that substantive due process enshrines the opposite—a right
to judicial intervention in school disciplinary decisions. The
―mere novelty of such a claim is reason enough to doubt that
‗substantive due process‘ sustains it.‖ Osborne, 557 U.S. at
72 (internal quotation marks and citation omitted).

        Just as the constriction of substantive due process has
bolstered Middle Bucks‘s vitality, there are no new factual
developments that undermine the decision‘s reasoning. To be
sure, a body of intervening research has revealed that school
bullying undeniably causes serious harm to its victims. This
evidence, however, has no bearing on Middle Bucks‘s two-
part rationale. First, the severity of harm caused by bullying
is irrelevant to Middle Bucks‘s constitutional judgment that
substantive due process is not triggered by substantial state
compulsion. See, e.g., Planned Parenthood of Se. Pa. v.
Casey, 505 U.S. 833, 860 (1992) (acknowledging that ―time
has overtaken some of [Roe v. Wade‘s] factual assumptions‖
about when a fetus is viable and when abortions are safe for
the mother, but concluding that these developments ―have no
                               8
bearing‖ on the ―soundness or unsoundness of [Roe‘s]
constitutional judgment‖ that ―viability marks the earliest
point at which the State‘s interest in fetal life is
constitutionally adequate to justify a legislative ban on
nontherapeutic abortions‖). After all, substantive due process
―does not entail a body of constitutional law imposing
liability whenever someone cloaked with state authority
causes harm.‖ Cnty. of Sacramento v. Lewis, 523 U.S. 833,
848 (1998).

       Second, empirical revelations about bullying‘s effects
do not change Middle Bucks‘s factual judgment that
compulsory education laws fall short of making students
wholly dependent on the state. If anything, students are
subjected to less state compulsion today than at the time of
Middle Bucks.       With increased availability of private
schooling, homeschooling, private tutoring, online and
distance education, and charter schools, modern families have
more options to satisfy the compulsory school laws. And
school authority over students has significantly eroded in
favor of parental control and private sources of assistance.
See New Jersey v. T.L.O., 469 U.S. 325, 336 (1985) (―More
generally, the Court has recognized that the concept of
parental delegation as a source of school authority is not
entirely consonant with compulsory education laws. Today‘s
public school officials do not merely exercise authority
voluntarily conferred on them by individual parents; rather,
they act in furtherance of publicly mandated educational and
disciplinary policies.‖ (internal quotation marks and citations
omitted)). The most serious disciplinary problems are
handled by police officers and the legal system, not school
administrators and the disciplinary code. See, e.g., In re R.H.,
                               9
791 A.2d 331 (Pa. 2002); Commonwealth v. Williams, 749
A.2d 957 (Pa. Super. Ct. 2000). States no longer permit
schools to inflict corporal punishment. See, e.g., 22 Pa. Code
§ 12.5(a). And so forth.

        Students these days also have the protection of state
tort laws that did not exist when we decided Middle Bucks.
Nearly every state has enacted anti-bullying laws since we
decided Middle Bucks, showing that our decision has not
prevented states from experimenting with their own solutions
to the problems of bullying. There is ―no institutional need to
send judges off on [a] ‗mission-almost-impossible‘‖ to
prevent and cure the effects of school bullying when
legislators ―are able ‗to amass the stuff of actual experience
and cull conclusions from it.‘‖ McDonald, 130 S. Ct. at 3128
(Breyer, J., dissenting) (quoting United States v. Gainey, 380
U.S. 63, 67 (1965)). ―To suddenly constitutionalize this area
would short-circuit what looks to be a prompt and considered
legislative response.‖ Osborne, 557 U.S. at 73. If the people
of Pennsylvania, Delaware, New Jersey and the Virgin
Islands want to expose their schools to greater liability for
inaction, or if they desire different solutions to the problem
that all on this en banc court agree bullying to be, it is their
prerogative to do so. Middle Bucks does not stand in their
way.

       In fact, Pennsylvania, like many other states, has
deliberately chosen not to make schools and other local
government agencies liable for claims like the Morrows‘.
Pennsylvania Political Subdivision Tort Claims Act, 42 Pa.
Cons. Stat. §§ 8541–42; see Sanford v. Stiles, 456 F.3d 298,
315 (3d Cir. 2006) (per curiam) (explaining that local state
                              10
agencies, including school districts, are ―given broad tort
immunity‖ under the Pennsylvania Political Subdivision Tort
Claims Act); Tackett v. Pine Richland Sch. Dist., 793 A.2d
1022, 1025 (Pa. Commw. Ct. 2002) (holding that the
Pennsylvania Political Subdivision Tort Claims Act
immunized a school district from liability where a teacher‘s
alleged failure to supervise students‘ chemistry experiment
caused an explosion and severely burned a student);
Auerbach v. Council Rock Sch. Dist., 459 A.2d 1376, 1378
(Pa. Commw. Ct. 1983) (holding that the Political
Subdivision Tort Claims Act immunized a school district
from liability for student-on-student injuries, even if school
district allegedly failed to protect the victim or supervise the
attacker); Husser v. Sch. Dist. of Pittsburgh, 228 A.2d 910,
910–11 (Pa. 1967) (holding that a school district was entitled
to governmental immunity for a student‘s on-campus
mugging even if school officials knew of ―similar criminal
acts [that had] occurred with great frequency . . . in the
months immediately prior to the attack‖ and took no
precautionary measures). And of course, state law usually
provides victims with the ability to sue and recover from
bullies who assault, inflict emotional distress on, or commit
other torts against fellow students and from the parents whose
negligent care allow the bullies to do so. See Restatement
(Second) of Torts §§ 283A (discussing children‘s tort
liability), 316 (discussing a parent‘s tort liability for
negligently controlling his child); see, e.g., Condel v. Savo, 39
A.2d 51, 53 (Pa. 1944) (permitting a tort action against
parents who ―kn[e]w of the habit of their child of striking
other children with sticks‖ and took ―no steps to correct, or
restrain‖ the child).

                               11
        Lastly, even though Middle Bucks is only two decades
old, schools have come to rely on it in developing their
personnel and behavioral policies. Schools have long
operated under a regime in which they have no affirmative
federal duty to protect students from private violence during
the school day. There is no reason to upset these expectations
by imposing an amorphous, judicially created standard that
raises more questions than it answers—especially when states
have proven themselves capable of addressing the problem of
bullying. Osborne, 557 U.S. at 74 (―It is hard to imagine
what tools federal courts would use to answer [such
questions]. . . . [T]here is no reason to suspect that their
answers to these questions would be any better than those of
state courts and legislatures, and good reason to suspect the
opposite.‖); McDonald, 130 S. Ct. at 3101 (Stevens, J.,
dissenting) (―Another key constraint on substantive due
process analysis is respect for the democratic process. If a
particular liberty interest is already being given careful
consideration in, and subjected to ongoing calibration by, the
States, judicial enforcement may not be appropriate.‖).
Abruptly reversing course would require precisely the sort of
―extensive legislative response‖ that stare decisis aims to
avoid. Hilton v. S.C. Pub. Rys. Comm’n, 502 U.S. 197, 202
(1991) (noting that stare decisis ―has added force‖ when the
legislature has relied on a previous decision in such a way
that overruling that decision would ―require an extensive
legislative response‖).

       It comes as no surprise, then, that Middle Bucks is no
―legal anomaly‖ deserving of abandonment. Randall, 548
U.S. at 244. Aside from the Second and D.C. Circuits, which
have not considered the issue, all other courts of appeals have
                              12
held that compulsory school attendance, coupled with
schools‘ authority over their students, does not trigger the
protections of substantive due process. Doe v. Covington
Cnty. Sch. Dist., 675 F.3d 849, 858 (5th Cir. 2012) (en banc);
Patel v. Kent Sch. Dist., 648 F.3d 965, 968–69, 972–74 (9th
Cir. 2011); Stevenson v. Martin Cnty. Bd. of Educ., 3 F.
App‘x 25, 27, 30–31 (4th Cir. 2001); Hasenfus v. LaJeunesse,
175 F.3d 68, 69–72 (1st Cir. 1999); Wyke v. Polk Cnty. Sch.
Bd., 129 F.3d 560, 563, 568–70 (11th Cir. 1997); Sargi v.
Kent City Bd. of Educ., 70 F.3d 907, 911 (6th Cir. 1995);
Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 731–34 (8th
Cir. 1993) (involving an intellectually disabled high school
boy assaulted by another intellectually disabled student);
Maldonado v. Josey, 975 F.2d 727, 728, 729–33 (10th Cir.
1992); J.O. v. Alton Cmty. Unit Sch. Dist. 11, 909 F.2d 267,
268, 272–73 (7th Cir. 1990). It is ―rarely appropriate to
overrule circuit precedent just to move from one side of the
conflict to another,‖ United States v. Corner, 598 F.3d 411,
414 (7th Cir. 2010) (en banc), and no ―compelling basis‖
warrants our creating a conflict here where none exists,
Wagner v. PennWest Farm Credit, ACA, 109 F.3d 909, 912
(3d Cir. 1997) (―In light of such an array of [unanimous]
precedent [from seven other courts of appeals], we would
require a compelling basis to hold otherwise before effecting
a circuit split.‖); Butler Cnty. Mem’l Hosp. v. Heckler, 780
F.2d 352, 357 (3d Cir. 1985) (―[T]his Court should be
reluctant to contradict the unanimous position of other
circuits.‖).

       In short, nothing convinces me that ―adherence to
[Middle Bucks] puts us on a course that is sure error.‖
Citizens United, 130 S. Ct. at 911–12. Departing from
                             13
Middle Bucks would create a circuit split in exchange for
forsaking the Supreme Court‘s repeated reluctance against
expanding substantive due process. See NASA v. Nelson, 131
S. Ct. 746, 756 n.10 (2011). That, to me, is a lose-lose
proposition.




                           14
AMBRO, Circuit Judge, concurring in part and dissenting in
part

       I share Judge Fuentes’s concern that failing to hold a
school accountable for violence done to students creates an
incentive for school administrators to pursue inaction when
they are uniquely situated to prevent harm to their students.
For that reason, as well as the others in Judge Fuentes’s
exceptional opinion, I wholeheartedly join Part I of the
dissent, and would hold that a special relationship exists
between the School and its students.

       But I cannot agree that the facts of this case
demonstrate a cause of action under our state-created danger
theory. The majority concludes that the School’s decision not
to expel Anderson is a failure to act and one that did not
render the Morrows more susceptible to danger. I agree, but
think we must delve further. Thus, while I join that part of
the Court’s judgment, I write separately on this issue.

        The fourth requirement of our state-created danger
claim is that ―a state actor affirmatively used his or her
authority in a way that created a danger to the citizen or that
rendered the citizen more vulnerable to danger than had the
state not acted at all.‖ Bright v. Westmoreland Cnty., 443
F.3d 276, 281 (3d Cir. 2006). This test, I believe, is not
intended to turn on the semantics of act and omission.
Instead, the requirement serves an important purpose: to
distinguish cases where government officials might have done
more to protect a citizen from a risk of harm in contrast to
cases where government officials created or increased the risk
itself. Following violence, suffering, and/or death of one of
our citizens, we often wish that a state actor with the authority
to do so had intervened. We are not comforted by concluding
that officials failed to act when we could just as easily say
that they affirmatively decided to do something. But we are




                               1
limited by the protection afforded by the Constitution and the
Supreme Court’s holding in DeShaney v. Winnebago Cnty.
Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989) (―[A] State’s
failure to protect an individual . . . simply does not constitute
a violation of the Due Process Clause.‖).              We have
recognized a narrow exception to DeShaney’s rule: a
constitutional remedy may exist when a government actor
creates or increases the risk to a citizen. Id. at 201; Kneipp v.
Tedder, 95 F.3d 1199 (3d Cir. 1996).

        Judge Fuentes makes the most compelling case
possible: ―it may be inferred from the Complaint that the
School did do something‖ by deciding to suspend rather than
expel Anderson, and then continuing to keep her in school
despite repeated acts of violence, criminal adjudication, and a
disciplinary code that directed expulsion. Fuentes Dissent 26.
But the context of the School’s decision—the prior violence,
the no-contact order, the disciplinary code, and the ability to
protect the Morrows by expelling Anderson—are factors
relevant to the School’s special relationship with the
Morrows. I do not believe we can consider these factors to
deem the School’s behavior a creation of risk. The School
acted no differently in failing to protect a vulnerable member
of society from harm than defendants in cases where no state-
created danger exists, including DeShaney. 489 U.S. at 201
(risk of abuse suffered by four year old left in the care of his
father was not created by social workers who had previously
removed him and returned him to the home); Sanford v.
Stiles, 456 F.3d 298, 311–12 (3d Cir. 2006) (high school
student’s risk of suicide not caused or increased by guidance
counselor who met with him twice); Bright, 443 F.3d 276
(risk of attack not created by police who failed to arrest
attacker after he violated parole).

       Holding that the School’s actions—or lack thereof—in
this case were sufficient to plead a state-created danger claim




                               2
would substantially broaden this narrow exception.
DeShaney is grounded in constitutional law, but has an
important practical effect too. Federal courts cannot be the
forum for every complaint that a government actor could have
taken an alternate course that would have avoided harm to
one of our citizens. I also worry that creating a constitutional
tort out of a school’s failure to expel a student creates a too-
easy incentive for schools to expel quickly students who
engage in any violent behavior in order to avoid liability or
the threat of suit.

       The special relationship theory, which is far more
circumscribed, does not present this same risk. Accordingly,
I concur in part and dissent in part.




                               3
FUENTES, Circuit Judge, with whom Judges Jordan,
Vanaskie, and Nygaard join, and with whom Judge Ambro
joins as to part I, dissenting:

       Over the course of several months, minors Brittany
and Emily Morrow (the “Morrows”) suffered repeated
physical and verbal assaults at the hand of a bully and her
friend, classmates in their public school in the Blackhawk
School District in Pennsylvania (the “School” or
“Blackhawk”).1 The attacks included racially motivated
assaults, verbal harassment of the Morrows in their home and
on-line, attempting to push Brittany down a flight of stairs
during school hours, and violent physical assaults on the
Morrows at a School football game and on a school bus.
Early on in this history of attacks, the bully was charged by
the authorities with assault and making terroristic threats, was
eventually placed on probation by the Court of Common
Pleas, and was ordered to have no contact with Brittany.
School officials were aware of these proceedings and had
even suspended the bully for a brief period before she was

1
  This appeal comes to us following the District Court‟s
dismissal pursuant to Rule 12(b)(6). Therefore, all that is
required is that the Complaint “contain sufficient factual
matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ill. Nat’l Ins. Co. v. Wyndham
Worldwide Operations, Inc., 653 F.3d 225, 230 (3d Cir. 2011)
(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)) (internal
quotation marks omitted). “[W]e accept as true all allegations
in the plaintiff‟s complaint as well as all reasonable
inferences that can be drawn from them, and we construe
them in a light most favorable to the non-movant.” Monroe v.
Beard, 536 F.3d 198, 205 (3d Cir. 2008).




                               1
placed on probation. Nevertheless, the bully was readmitted
to School and some of the instances of violence described
above occurred after her return. Eventually, the bully was
adjudicated a juvenile delinquent and was again ordered to
have no contact with Brittany. It also bears noting that many
of the bully‟s attacks occurred after Blackhawk officials had
suspended the Morrows themselves for their involvement in
the dispute, pursuant to the School‟s “No Tolerance Policy.”
It is reasonable to infer that, to the Morrows, application of
the policy (which could have led to their permanent expulsion
from the School) meant that they risked disciplinary action
should they act to forestall attacks by the bully. Despite all
this, Blackhawk officials refused to protect the Morrows from
danger. When the Morrows sought help, they were told that
the School would not guarantee their safety and, surprisingly,
that their best course of action would be to find another
school.

        The Morrows are today left without a legal remedy for
these actions. That future victims may seek relief from State
legislatures, Majority Op. at 23-25, is of no help to them.
“We do not adequately discharge our duty to interpret the
Constitution by merely describing the facts [of these cases] as
„tragic‟ and invoking state tort law.” Doe ex rel. Magee v.
Covington Cnty. Sch. Dist., 675 F.3d 849, 886-87 (5th Cir.
2012) (en banc) (Weiner, J., dissenting) (citing Maldonado v.
Josey, 975 F.2d 727, 735 (10th Cir. 1992) (Seymour, J.,
concurring)).

        Worse, today‟s result is wrong as a matter of law. The
legal and factual relationship between students and school
officials during the school day, the coercive power that the
state exercises over school children, and the role of the school




                               2
officials in this case in placing the Morrows in greater danger,
all dictate a result contrary to that reaffirmed and endorsed
today.

I.     The Existence of a “Special Relationship” Between
       The Morrows And Blackhawk School Officials

        Twenty years ago, a narrow majority of this Court
decided in D.R. v. Middle Bucks Area Vocational Technical
School, 972 F.2d 1364 (3d Cir. 1992) (en banc), that school
officials have no obligation to protect school children from
any physical harm that may occur during school hours. Close
analysis of the reasoning in Middle Bucks, however, shows
that its entire legal basis was a misunderstanding of the
Supreme Court‟s seminal decision in DeShaney v. Winnebago
County Social Services, 489 U.S. 189 (1989), and of the
relationship between the State and school children.

        Reconsidering the coercive power that the State
exercises over students, and the ways in which the State may
restrict a student and his or her parents‟ ability to protect that
student from harm, we would conclude, like Judge Becker in
Middle Bucks, that a special relationship may exist under
certain narrow circumstances. See Middle Bucks, 972 F.2d at
1384 (Becker, J., dissenting). As pertains to this case, we
would hold that Blackhawk undertook a limited obligation to
keep the Morrows safe from harm at the hands of the bully
because Blackhawk compelled school attendance, exercised
extensive control over not only the student victims but also
the specific threat at issue in the case—a violent bully subject
to two restraining orders that victimized the Morrows over an
extended period of time—and enforced school policies that




                                3
prevented the Morrows from being fully able to protect
themselves.

                              A.

        As the majority outlines, in DeShaney the Supreme
Court held that the Due Process Clause of the Fourteenth
Amendment did not impose on the State of Wisconsin a
blanket affirmative duty to interfere with the parental
relationship between Randy DeShaney and his son Joshua,
and that therefore the State was not liable for harm the child
suffered or was likely to suffer at the hands of his father. 489
U.S. at 195-96. The Court noted that an affirmative duty to
protect arose only if there was a “special relationship”
between the State and the imperiled individual, and that the
State‟s actions in taking temporary custody of Joshua and
later returning him to his father, who was known to be
abusive, were insufficient to give rise to such a relationship.
Id. at 197-198.

       The DeShaney Court referred to two cases that
exemplify when a State enters into a special relationship. In
Estelle v. Gamble, the Court had held that the Eighth
Amendment imposed a duty to provide “adequate medical
care” to prisoners given that they were unable to procure such
care on their own “by reason of the deprivation of [their]
liberty” by the State. Id. at 198-99 (quoting Estelle v.
Gamble, 429 U.S. 97, 103-04 (1976)). And in Youngblood v.
Romeo, the Court extended Estelle‟s holding to require States
to provide “involuntarily committed mental patients with such
services as are necessary to ensure their „reasonable safety‟
from themselves and others.” Id. at 199 (quoting Youngblood
v. Romeo, 457 U.S. 307, 314-325 (1982)).




                               4
       Three years later, in Middle Bucks, we held that a
“special relationship” did not exist between the State and
school children, despite Pennsylvania‟s compulsory education
laws. 972 F.2d at 1371-73. As the majority recognizes today,
the crux of our holding in Middle Bucks is that although the
State exercises in loco parentis authority over children during
school hours, the parents “remain the primary caretakers”
over their children. Id. at 1371. In other words, Middle
Bucks‟ central premise is that a student, unlike a prisoner or
the involuntarily committed, is not subjected to “full time
severe and continuous state restriction.” Id.

        But Middle Bucks provides no basis to conclude that
DeShaney endorses an all-or-nothing approach that turns on
the existence of “round-the-clock” physical custody or on
who remained the primary caregiver. See id. at 1379
(Sloviter, C.J., dissenting). Were the existence of either fact
dispositive in Estelle, Youngblood, or even DeShaney itself,
the Supreme Court surely would have said so explicitly.
Instead, the Court explained that the common thread that
unites Estelle and Youngblood is that a person is left “unable
to care for himself” by the “State‟s affirmative act of
restraining the individual‟s freedom to act on his own behalf.”
DeShaney, 489 U.S. at 200. The Court contrasted these
situations to Joshua‟s case by noting that returning Joshua to
his father‟s care did not constitute a restraint on his liberty to
act on his own behalf. Id. The result in DeShaney is also
explained by other facts, none of which turns on the lack of
permanent physical custody: (1) that the “harms Joshua
suffered occurred not while he was in the State‟s custody;”
(2) that the State “played no part in [the] creation” of the




                                5
danger; and (3) that the State did not do “anything to render
[Joshua] any more vulnerable.” Id. at 201.2

       Because DeShaney itself did not provide the Middle
Bucks majority with the absolute physical custody
requirement, it relied on our prior decision in Philadelphia
Police to conclude that DeShaney “set[] out a test of physical
custody.”     Middle Bucks, 972 F.2d at 1370 (citing
Philadelphia Police & Fire Ass’n v. Philadelphia, 874 F.2d
156, 167 (3d Cir. 1989)). Philadelphia Police had held that
the State is not responsible for harm suffered by mentally
handicapped individuals living at home, but it neither requires
absolute physical custody nor turns on who the primary
caregiver was. See Philadelphia Police, 874 F.2d at 167.

2
  Moreover, the duty assumed in Estelle was commensurate
with the restriction the State had imposed on the individual‟s
liberty: a prisoner is restrained from seeking medical help on
his own, so under Estelle the State must provide it.
DeShaney, 489 U.S. at 198-99 (citing Estelle, 429 U.S. at
103-104). Estelle does not recognize a generalized duty to
protect prisoners from all harm, despite the fact that prisoners
are under the permanent physical custody of the State. And
the only gloss on Youngblood provided in DeShaney was to
note that because the mentally committed were less culpable
than the incarcerated and “may not be punished at all,” the
State takes upon itself a duty, broader than in Estelle, to keep
such individuals safe. Id. at 199 (citation omitted). This
analysis suggests that the Court favored a more nuanced look
at the relationship between the individual and the State,
certainly one more flexible than the rigid test of Middle
Bucks.




                               6
Indeed, the case arguably implies that the State could be held
liable for harm suffered by the individual while in temporary
State custody. To be sure, Philadelphia Police and DeShaney
foreclose any argument that the State is responsible for the
safety of school children while in their own homes. But
Philadelphia Police does not bridge the gap between
DeShaney and an “absolute physical custody” requirement.
Thus, it is clear that Middle Bucks‟ gloss on DeShaney has no
doctrinal foundation.3



3
  Middle Bucks‟ absolute physical custody requirement and its
focus on who remains the victim‟s primary caregiver also
contrast sharply with our holding in Horton v. Flenory, 889
F.2d 454 (3d Cir. 1989). In Horton, we held that a special
relationship existed between the employees and the
proprietors of a nightclub, who had been delegated law
enforcement authority by the local police, and that there was a
duty to protect an employee from harm while he was in the
temporary physical custody of the owners. Id. at 458.
Although we sat en banc in Middle Bucks, the Middle Bucks‟
majority‟s failure to address Horton‟s interpretation of
DeShaney is significant. “[R]eturning to the intrinsically
sounder doctrine established in prior cases may better serve
the values of stare decisis.” Citizens United v. Fed. Election
Comm’n, 130 S.Ct. 876, 920 (2010) (Roberts, C.J.,
concurring) (quotation marks and citation omitted). We do
not suggest that there is a “conflict” between today‟s analysis
and Horton. See Majority Op. at 23. Horton merely
illustrates that Middle Bucks‟ absolute physical custody
requirement was ill-advised and doctrinally unfounded.




                              7
                                B.

       As the Supreme Court has observed, “[t]he State exerts
great authority and coercive power through mandatory
attendance requirements.” Edwards v. Aguillard, 482 U.S.
578, 584 (1987). Reexamining the relationship between
school children and the State in light of our understanding of
DeShaney leads to the inescapable conclusion that a special
relationship may exist under certain specific circumstances.

       In Pennsylvania, attending school is obligatory for
children between the ages of eight and seventeen. 24 Pa. Stat.
Ann. §§ 13-1326, 1327(a). Parents who fail to comply with
these mandates face punishment as severe as imprisonment.
Id. §1333(a)(1).4 Once the State compels attendance, it has
considerable power over the child‟s well-being as a matter of
both law and fact. Pennsylvania‟s in loco parentis statute
gives school officials “the same authority as to conduct and
behavior over the pupils attending . . . school . . . as the[ir]
parents.” Id. § 13-1317. And “[t]he rights and liabilities
arising out of an in loco parentis relationship are . . . exactly
the same as between parent and child.” T.B. v. L.R.M., 786
A.2d 913, 916-17 (Pa. 2001).               This may be an
understatement.      A parent may punish a child for
“incorrigibility,” but he may not, like the State, initiate
juvenile delinquency proceedings. 24 Pa. Stat. Ann. § 13-
1338.




4
  The State‟s first intrusion into the lives of its citizens in the
school context may be considered to be when it enrolls all
parents as the funders of public schools via taxation.




                                8
        It is true that parents retain the ultimate legal custody
and responsibility over the child. But a parent‟s immediate
ability to protect his child is significantly curtailed during the
time the child is in the physical custody of school officials.
During that time, the State may well be the only caregiver to
which children may turn to for help. Middle Bucks attempted
to dilute the strength of this reasoning by noting that it cannot
“be denied that a parent is justified in withdrawing his child
from a school where the health and welfare of the child is
threatened.” 972 F.2d at 1371 (quoting Zebra v. Sch. Dist. of
Pittsburgh, 296 A.2d 748, 751 (Pa. 1972)). But this
overlooks that this right is extremely narrow, limited to
situations in which a child‟s safety is “positively and
immediately threatened.” Commonwealth ex rel. Sch. Dist. of
Pittsburgh v. Ross, 330 A.2d 290, 292 (Pa. Commw. Ct.
1975). In Ross, a parent could not withdraw a student
although the child had been pushed into a wall and cut with
scissors by other students. Id. at 291. And in Zebra, a parent
could not withdraw his child even though he was threatened
with physical harm “if any reports were made to the school
authorities” regarding a bully‟s extortion attempt, and
“[m]any of the . . . students became ill, developed nervous
conditions, required medical treatment, [and] were afraid
while attending [the school].” Sch. Dist. of Pittsburgh v.
Zebra, 287 A.2d 870, 872 (Pa. Commw. Ct. 1972), order
reversed by Zebra, 296 A.2d 748. Thus, a Pennsylvania
parent appears not to be free to withdraw a child absent the
most egregious conditions.               Indeed, “[m]ost parents,
realistically, have . . . little ability to influence what occurs in
the school.” Morse v. Frederick, 551 U.S. 393, 424 (2007)
(Alito, J., concurring).




                                 9
        The State‟s authority over children while they are in
school extends beyond their well-being and is nearly absolute,
covering what they may wear and how they may behave. See
generally 24 Pa. Stat. Ann. § 13-1317.3; 22 Pa. Code § 12.2
(detailing student responsibility to engage in “conscientious
effort in classroom work and homework”). Officials may
“proceed against said child before the juvenile court” for
misbehavior. 24 Pa. Stat. Ann. § 13-1338. At thirteen, the
child is also subject to penalties for failure to comply with
compulsory school laws. Id. § 13-1333(b).5

        The Blackhawk Student Handbook reflects these
restrictions on students‟ liberty and on their parent‟s ability to
act on the child‟s behalf, and goes further by regulating
student conduct in classrooms, school buses, cafeterias, and
sporting activities; providing that students missing class will
be required to attend the School for detention on Saturdays
and that officials “may consider corporal punishment” upon a
student; and prohibiting students from having cell phones.
See Blackhawk High School Student Handbook “Statement of
Student             Behavior,”            available             at
http://blackhawk.bhs.schoolfusion.us/modules/cms/pages.pht


5
   That these measures are “inherent in the nature of the
relationship of public schools and their pupils,” Majority Op.
at 16, is of no moment. See also id. at 15. Restrictions on
liberty are also “inherent” in the relationship between the
State and the imprisoned or involuntarily committed, but the
significance of such restrictions is not diminished by the fact
that the State has a vested and even necessary power to
impose them.




                               10
ml?pageid=41593 (hereinafter “Handbook”); see also 24 Pa.
Stat. Ann. § 13-1317.6

       In DeShaney, the State simply left Joshua where it
found him; he was not harmed while in the State‟s physical
custody or by anyone or anything over which the State had
any immediate authority. Here, by contrast, the State
affirmatively removed the children from their parents‟
custody for a period of time, limited what both the children
and the parents could do respecting the children‟s safety
during that period, and exercised control over a continuous
threat the children faced over an extended period of time.
This is enough to hold that a special relationship existed
between the School and the Morrows. But if more were
needed, one may look at cases involving the special
relationship between the State and children it places in foster
care.


6
   Given the prohibition against students carrying means of
communicating with their parents during school hours, which
in 1992 represented a ban on pagers, it is obviously difficult,
if not practically impossible, for a student to seek help from a
parent during school hours. Middle Bucks largely overlooked
this. 972 F.3d at 1372 (noting that “channels for outside
communication were not totally closed” during school hours).
Contrary to the majority‟s suggestion, we do not question the
wisdom of school policies aimed at student safety or
discipline, see Majority Op. at 17 n.14, and we doubt schools
will change any policies to avoid liability under the narrow
circumstances described here. But we look to those policies
to better understand the nature of the relationship between
students and the State.




                              11
       Since Middle Bucks, several Courts of Appeals have
answered the question left open by the Supreme Court in
DeShaney regarding the existence of a special relationship
between the State and the children it places in foster homes.
See 489 U.S. at 201 n.9. These courts have held that a special
relationship exists in such cases because the State, in placing
a child in foster care, “renders the individual substantially
dependent upon the state . . . to meet [his or her] basic needs.”
Nicini v. Morra, 212 F.3d 798, 808 (3d Cir. 2000) (en banc)
(quotation marks and citation omitted); see also Lintz v.
Skipski, 25 F.3d 304, 305 (6th Cir. 1994); Norfleet v. Ark.
Dep’t of Human Servs., 989 F.2d 289, 293 (8th Cir. 1993);
Yvonne L. v. N.M. Dep’t of Human Servs., 959 F.2d 883, 893
(10th Cir. 1992).

       Our own case, Nicini, involved a child who was not in
the State‟s absolute care but was placed in a foster home. The
child‟s parents had signed a foster care placement agreement
with the State, and the State permitted the child to stay on a
temporary basis with another family, the Morras, after the
child ran away from home. The child sued the State on the
theory that it had failed to sufficiently investigate the Morras,
whom he alleged sexually abused him. Although we
“recognize[d] that the analogy between foster children . . .
and prisoners and institutionalized persons” from Estelle and
Youngblood was “incomplete,” and that foster children “enjoy
a greater degree of freedom and are more likely to be able to
take steps to ensure their own safety,” we held that a special
relationship existed because the child was effectively in State




                               12
custody and was “substantially dependent” on the State for
his safety. 212 F.3d at 808 (quotation marks omitted).7

       Nicini thus “discredit[s]” not just the “underlying
reasoning” of Middle Bucks, but also its reading of DeShaney.
Citizens United, 130 S. Ct. at 921 (Roberts, C.J., concurring)
(explaining that “stare decisis does not control” when the
“underlying reasoning” of precedent in question has been
“discredited”). Nicini makes clear that physical custody
cannot be the lynchpin of a DeShaney special relationship
because the child there was not under the State‟s control at
the time the harm occurred. Moreover, the State in Nicini
was not the primary caregiver. As the D.C. Circuit has
recognized, the result and reasoning in the foster care cases
have thus created “tension [with the] public school cases”

7
  Middle Bucks places some emphasis on the fact that schools
do not restrict a child‟s ability to provide for his basic needs,
see Middle Bucks, 972 F.2d at 1372, but this is not the proper
rubric of analysis under DeShaney. The State did not restrict
the individual‟s ability to provide for his basic needs in
Youngblood or in the foster care cases. The individual‟s
ability to do so was restricted by circumstances over which
the State had no control and in which it played no part. At
most, the State undertook some responsibility when it stepped
into the lives of such individuals. So too in the school
context. Minors are unable to provide for their basic needs
without their parents on account of age. By compelling
attendance in school, the State does not alter that reality, but
does temporarily curtail a parent‟s ability to be a caregiver,
thereby undertaking that responsibility—albeit a more limited
one—in the same way it does in Youngblood and Nicini.




                               13
because “[b]oth involve state constriction of a child‟s liberty
. . . yet only the former triggers DeShaney custody.” Smith v.
District of Columbia, 413 F.3d 86, 96 (D.C. Cir. 2005). And
Smith itself demonstrates that the fact that children return to
their parents at the end of the school day is not dispositive.
There, the Court held that a State has a special relationship
with juvenile delinquents the State places in an “independent
living” youth program, but over which it exerts neither
absolute physical control nor supervision. See id. at 94.8

        Moreover, not only do these cases provide reason to
revisit the legal underpinning of Middle Bucks, they provide
further support for holding that a special relationship exists in
this case. Here, unlike in Nicini or DeShaney, the State had
custody of the children at the time of the injury in question,
and the children were “substantially dependent” on the State
for their safety during school hours, despite the existence of
other caregivers. Nicini, 212 F.3d at 808 (quotation marks
omitted). Like the children in Smith, the Morrows were
technically free to “come and go” from school after certain
hours but “risk[ed] punishment” for “fail[ing] to obey [the
State‟s] restrictions on [their] . . . freedom” while in school.

8
  Indeed, even though a student returns home after the school
day, the State may continue to exercise some control over
some of the student‟s activities. See J.S. ex rel. Snyder v.
Blue Mountain Sch. Dist., 650 F.3d 915 (3d Cir. 2011)
(addressing propriety of school action under the First
Amendment). If students have a cause of action under § 1983
against school administrators who attempt to discipline them
for out-of-school internet postings as we held in J.S., then
surely students also have a cause of action against school
administrators who fail to protect them from in-school harms.




                               14
Smith, 413 F.3d at 94. If anything, the existence of a special
relationship is clearer here than in Nicini because the State in
this case had physical custody over both the victim and the
aggressor and was thus uniquely positioned to protect the
child from harm. Neither factor existed in Nicini or in
DeShaney. Fairly read, the additional element of control that
existed in the relationship between the State and Nicini that
did not exist in DeShaney is that in Nicini the State entered
into a temporary agreement with Nicini‟s parents pursuant to
which the parents consented to have their son placed in foster
care. More is present here. Compulsory schooling laws,
together with the restrictions on parents‟ and their children‟s
ability to free themselves from State control, arguably impose
on the State a greater obligation here than that which it
undertook in Nicini.

        The majority seizes on the temporary nature of the
student/State relationship and also attempts to distinguish
Nicini and Smith on the ground that parents remain the
primary caregivers over school children. But this fact does
not negate that during school hours the State has the
“immediate [] responsibility for the child‟s wellbeing.”
Nicini, 212 F.3d at 808. In our view, this fact demonstrates,
at most, that the difference between the State‟s relationship
with the Nicini children and schoolchildren is a difference in
degree, not kind, and suggests that the proper course is to
impose a constitutional duty on schools only under limited
circumstances. See Middle Bucks, 972 F.2d at 1384 (Becker,
J., dissenting). In Middle Bucks, Judge Becker found the
existence of a special relationship based on the state‟s
compulsory attendance laws, the student‟s disability, and the
“affirmative steps [the school took] to confine the student to
situations where she was physically threatened.” Id. Under




                              15
the circumstances before us—Pennsylvania‟s compulsory
schooling laws, the existence of the restraining orders that
prohibited contact between the bully and the Morrows, the
fact that the School had custody and control over the very
threat that harmed the Morrows, and the enforcement of the
“No-Tolerance” Policy, all suggesting that the Morrows‟
ability to protect themselves was limited—we “have no
difficulty deciding” that a special relationship arose between
the School and the Morrows. Id.

        Restrictions on a person‟s liberty to protect him- or
herself from danger are the lynchpin of DeShaney. See 489
U.S. at 199-201. An approach that abandons Middle Bucks‟
doctrinally unsound requirements and focuses on whether a
State substantially restricted a student‟s ability to defend
herself from a particular danger, in addition to the general
restraints on liberty imposed by compulsory schooling laws,
is therefore more in line with DeShaney and simply makes
more sense. Adopting such an approach and considering the
specific circumstances of this case, we would hold that the
Complaint has adequately pled the existence of a special
relationship between the Morrows and the School vis-à-vis
the bully, and remand the case for discovery on that claim.9

9
  I would also note that, in the school context, children are
placed under State control for the undeniably important goal
of “prepar[ing them] for citizenship in the Republic.” Bethel
Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 681 (1986)
(citation omitted). This restraint on the liberty of students is
justified by the State‟s own overarching interest in education.

       In addition, if it is unconstitutional to confine in unsafe
conditions the mentally infirm, then surely it must be




                               16
                              C.

        Today‟s majority does not quarrel with the foregoing
or fully reject the dissenters‟ reasoning in Middle Bucks.
Majority Op. at 11-12 (instead calling the Middle Bucks
dissent “compelling”). Nevertheless, the Court refuses to
revisit Middle Bucks, asserting that the matter has been settled
by dictum in a decision of the Supreme Court. But neither
that comment nor principles of stare decisis preclude us from
revisiting Middle Bucks or control the outcome of this case.

                               1.

        In Vernonia School District 47J v. Acton, the Supreme
Court upheld under the Fourth Amendment a school policy
requiring athletes to submit to drug tests. The Court relied on
the lowered expectations of privacy that students have in
schools, because they are “committed to the temporary
custody of the State.” 515 U.S. 646, 654 (1995). The Court
commented that it did not mean to “suggest that public
schools as a general matter have such a degree of control over
children as to give rise to a constitutional „duty to protect.‟”
Id. at 655 (citing DeShaney, 489 U.S. at 200). Seizing on this
language, the majority concludes that “it is difficult to


unconstitutional to refuse to protect from harm school
children whose liberty the State restricts on its own accord.
See DeShaney, 489 U.S. at 199 (“If it is cruel and unusual
punishment to hold convicted criminals in unsafe conditions,
it must be unconstitutional . . . to confine the involuntarily
committed—who may not be punished at all—in unsafe
conditions.” (citation omitted)).




                              17
imagine a clearer or more forceful indicator of the Court‟s
interpretation of its holding in DeShaney.” Majority Op. at
13.

       But the Vernonia dictum cannot bear the great weight
the majority places on it.10 Simply put, this case is not a
“general matter.” Vernonia, 515 U.S. at 655. The School
administrators here had custody of a bully, who was
prohibited from contact with Brittany Morrow by two court

10
    That is particularly true because much of the dicta in
Veronia that both precedes and follows the language quoted
by the majority points in the opposite direction. In framing
the degree of control that public school officials exercise over
their students, the Court began with the premise that
“unemancipated minors lack some of the most fundamental
rights of self-determination—including even the right of
liberty in its narrow sense, i.e., the right to come and go at
will.” 515 U.S. at 654. The Court also noted that it had
“rejected the notion that public schools . . . exercise only
parental power over their students,” a “view of things” that it
said is “not entirely consonant with compulsory education
laws.” Id. at 655 (internal quotation marks omitted). And the
Court “emphasized[] that the nature of that power is custodial
and tutelary, permitting a degree of supervision and control
that could not be exercised over free adults,” id., following
its passing reference to DeShaney with a recitation of the
various ways in which “school authorities ac[t] in loco
parentis” and a statement that the nature of constitutional
freedoms enjoyed by students “is what is appropriate for
children in school.” Id. at 655-56 (internal quotation marks
omitted).




                              18
orders. Despite the State‟s knowledge of a very specific,
continuing, and serious threat against a particular student, the
School failed to prevent subsequent attacks and instead took
action against the victims themselves pursuant to the “No
Tolerance Policy.” When faced with a specific request for
help, the School told the Morrows that it could not offer
assistance, and even suggested it would be best if they, not
the bully, left and attended another school.

       To be sure, we do not “lightly ignore” Supreme Court
dicta, Majority Op. at 13, and the Vernonia dictum
undoubtedly “invites some caution,” Hasenfus v. LaJeunesse,
175 F.3d 68, 71 (1st Cir. 1999). But we also ought not to
stretch dicta beyond the specific question it controls, so as to
curtail constitutional rights. While the Vernonia dictum
precludes us from holding that school districts have as “a
general matter” a duty to protect students, it does not
foreclose finding a special relationship under specific
circumstances.11

                               2.

       Nor do we lightly suggest that our precedent be
overturned. But even assuming that the same stare decisis
concerns that cabin the Supreme Court‟s discretion to revisit
its own precedent apply with equal force to the Courts of

11
  Notably, one of the decisions by our sister Circuits cited by
the majority specifically refuses to read the dictum in
Vernonia to preclude finding a special relationship in the
school context under all circumstances. See Hasenfus, 175
F.3d at 71-72.




                              19
Appeals, those principles do not stand in the way of revisiting
Middle Bucks.

        We should revisit Middle Bucks because its underlying
premise, that the special relationship test turns on the
existence of permanent physical custody, was clearly
erroneous and set our jurisprudence astray from the contours
of the special relationship test. See supra Part I.A. The fact
that the majority does not defend the outcome of Middle
Bucks as standing on its own suggests that the decision
remains sufficiently controversial as to counsel “a greater
willingness to consider new approaches capable of restoring
our doctrine to sounder footing.” Citizens United, 130 S. Ct.
at 922 (Roberts, C.J., concurring). Even the Supreme Court,
when it “has confronted a wrongly decided, unworkable
precedent calling for some future action . . . [,] ha[s] chosen .
. . to overrule the precedent.” Payne v. Tennessee, 501 U.S.
808, 842-43 (1991) (Souter, J., concurring).12

12
   Moreover, Middle Bucks has been subject to criticism. See,
e.g., Deborah Austern Colson, Note, Safe Enough to Learn:
Placing an Affirmative Duty of Protection on Public Schools
under 42 U.S.C. § 1983, 30 HARV. C.R.-C.L. L. REV. 169,
183, 196 (1995) (denouncing “mechanical” analysis of the
relationship between students and school officials, and
suggesting that we should “make case-by-case, fact-intensive
inquiries into state action”); Robert C. Slim, Comment, The
Special Relationship Doctrine and a School Official’s Duty to
Protect Students from Harm, 46 BAYLOR L. REV. 215 (1994);
Case Comment, Third Circuit Finds No Affirmative Duty of
Care by School Officials to Their Students: D.R. v. Middle
Bucks Area Vocational Technical School, 106 HARV. L. REV.
1224 (1993).




                               20
        In addition, although the record before us on this
question is bare, one might also argue that at least some
factual developments since Middle Bucks have further
undercut its rationale and provide additional reasons to
reexamine it. The proper question is whether Middle Bucks‟
assumptions about the level of control that schools exert over
students have been challenged. There are now abundant
examples of schools exercising greater control over students,
ranging from technology tracking student movements at all
times to ensure they are in class, see Maurice Chammah and
Nick Swartsell, Student IDs That Track the Students, N.Y.
TIMES, OCT. 6, 2012, http://nyti.ms/ThvbFq, to monitoring
online social media activity within and outside school
premises, see, e.g., J.S.., 650 F.3d at 915, and, in the wake of
recent tragic school shootings, locking classrooms in further
restriction of student movement. See, e.g., Stephen Ceasar
and Howard Blume, To lock classroom doors or not?, LOS
ANGELES TIMES, Jan. 13, 2013, http://soc.li/2N96T3f (noting
increase in locked classrooms in the wake of the Newtown,
Connecticut shootings, and how such measures have resulted
in other problems such as an instance of a teacher sexually
assaulting students).13 Stare decisis does not require us to

13
    We do not contend that the limitations on students‟
freedoms are comparable to those imposed on prisoners or the
involuntarily committed. See Majority Op. at 14-15. The
examples do show, however, that the relationship between
school children and the State is far more intrusive than the
relationship between Joshua DeShaney and the social services
department, and that in some ways the relationship restricts
the freedom of students, as a factual matter, more so than the
relationship between the State and the children in Nicini and
Smith.




                              21
definitively settle the questions raised by these new
circumstances, nor does it preclude us from revisiting Middle
Bucks while sitting en banc.

II.   Blackhawk May Have Also Created the Danger
      That Harmed The Morrows

       The Morrows also argue that the School may be liable
under the “state-created danger” theory.14 The majority
concludes that this cause of action must also be dismissed
because the Morrows have failed to plead an “affirmative act”
by the School. Majority Op. at 26-27. Although we have
acknowledged that “the line between action and inaction may
not always be clear” in the context of these kinds of claims,
Bright v. Westmoreland Cnty., 443 F.3d 276, 282 (3d Cir.
2006), the consequence of that line becomes sadly clearer
with the Court‟s decision in this case: administrators who let
violence run rampant can take shelter under the label
“inaction.” Dereliction of duty becomes a school‟s best
defense.     This outcome is contrary to an appropriate
understanding of the state-created danger doctrine. Indeed,
although the doctrine represents a narrow exception to
DeShaney, the majority narrows the exception to the
vanishing point by saying that school officials are free to
ignore court orders and their own disciplinary code, enabling
a pattern of physical abuse to persist.


14
   We and other Circuits derived this theory from the
Supreme Court‟s statement in DeShaney that “[w]hile the
State may have been aware of the dangers that [plaintiff]
faced in the free world, it played no part in their creation.”
489 U.S. at 201.




                             22
     To prove a state-created danger, a plaintiff must
demonstrate that:

       (1) the harm ultimately caused was foreseeable
       and fairly direct; (2) a state actor acted with a
       degree of culpability that shocks the conscience;
       (3) a relationship between the state and the
       plaintiff existed such that the plaintiff was a
       foreseeable victim of the defendant‟s acts, or a
       member of a discrete class of persons subjected
       to the potential harm brought about by the
       state‟s actions, as opposed to a member of the
       public in general; and (4) a state actor
       affirmatively used his or her authority in a way
       that created a danger to the citizen or that
       rendered the citizen more vulnerable to danger
       than had the state not acted at all.

Id. at 281 (quotation marks and citations omitted). The first
and third elements are not in dispute in this case.15 We
therefore discuss the second and fourth elements to



15
  The first prong is satisfied by the two court orders directing
the bully to have no contact with the Morrows, which were
delivered to the School, because the threat posed by the bully
was both “foreseeable” by the School and “fairly direct” as to
the Morrows. The third prong is satisfied because the
assignment of the Morrows to Blackhawk under the
compulsory school attendance law made them part of a
“discrete class of person subject to the potential harm”
brought about by the School‟s conduct.




                              23
demonstrate that the Morrows‟ complaint adequately pleads
this cause of action.16

                              A.

       The second prong of the state-created danger test sets
“deliberate indifference” as “[t]he level of culpability
required to shock the conscience . . . in cases where
deliberation is possible and officials have time to make
unhurried judgments.” Sanford v. Stiles, 456 F.3d 298, 309
(3d Cir. 2006) (quotation marks omitted). The “deliberate
indifference” formulation applies here because the decision
with respect to the bully and the Morrows was neither “split-
second” nor made in a “matter of hours or minutes,” id. at
310 (citation omitted), but rather was made and sustained
over eight months stretching from January to October 2008.

       In addition, the Complaint here supports an inference
of deliberate indifference on the part of the School principal,
Balaski. Balaski knew that the bully was not permitted to
contact the Morrows. Moreover, the Handbook mandates
some action by officials in response to students who commit
“Level IV” offenses, which include assault and battery, and

16
    Because, as noted, this case comes to us from a ruling on a
motion to dismiss, we must draw all reasonable inferences in
the Morrows‟ favor. Monroe, 536 F.3d at 205. If, based on
the facts pled in the Morrows‟ Complaint, “we cannot
reasonably conclude at this juncture of the case that the harm
. . . came about by means apart from the state,” Middle Bucks,
972 F.2d at 1382 (Sloviter, C. J., dissenting), the Morrows
should have the opportunity for discovery to determine the
precise nature of the School‟s conduct.




                              24
arguably calls for their expulsion. However, Balaski ignored
the import of the no-contact orders and decided not to abide
by the school‟s own Disciplinary Code. His decisions are
alleged to have put the bully in proximity to and contact with
the Morrows, despite ample reason to believe the bully would
continue to assault the Morrows. Consequently, they have
adequately pled deliberate indifference and satisfied the
second prong of the state-created danger theory.

                               B.

        Under the fourth prong of the theory, “liability . . . is
predicated upon the states‟ affirmative acts which work to the
plaintiffs‟ detriment in terms of exposure to danger.”17

17
   It is worth noting that DeShaney does not actually compel
the inclusion of the “affirmative act” requirement into the
fourth element of the state-created danger test. When we first
considered the state-created danger theory, we said that
DeShaney holds “that a state‟s failure to take affirmative
action to protect a victim from the actions of a third person
will not, in the absence of a custodial relationship between the
state and the victim, support a civil rights claim.” Brown v.
Grabowski, 922 F.2d 1097, 1100-01 (3d Cir. 1990).
However, DeShaney used the phrase “affirmative act” only to
refer to state conduct sufficient to create a special
relationship. See, e.g., DeShaney, 489 U.S. at 200. By
contrast, in contemplating the possibility of a state-created
danger, the Court simply suggested that the State must have
“played [some] part” in the creation of that danger. Id. at
201. Much like the requirement that the State have absolute
physical custody in the context of the special relationship test,
the “affirmative act” element is our own addition, and one




                               25
Bright, 443 F.3d at 282 (quoting Middle Bucks, 972 F.2d at
1374). But it is not easy to discern from our cases what
constitutes an affirmative act and what does not.

        In Kneipp v. Tedder, we held that there was a
substantive due process violation when police stopped an
intoxicated couple on the street and then permitted the wife to
go home alone, resulting in her fall down an embankment and
ultimate death. 95 F.3d 1199, 1211 (3d Cir. 1996). Then, in
Rivas v. City of Passaic, we held liable emergency medical
technicians (“EMTs”) who told police officers that a man in
the midst of a seizure had assaulted them but did not inform
the officers of the man‟s medical condition. 365 F.3d 181,
195 (3d Cir. 2004). We said that the state had created a
danger in Kneipp because the defendants “used their authority
as police officers to create a dangerous situation or to make
[the victim] more vulnerable to danger [than] had they not
intervened.” 95 F.2d at 1209. In Rivas, we aggregated an
earlier action (the EMTs‟ call that brought the police) with
the inaction that was the actual cause of harm (the failure to
inform the police of the victim‟s condition) and decided it
was sufficient because such sequence “created an opportunity
for harm that would not have otherwise existed.” 365 F.3d at
197.

       As these cases demonstrate, virtually any action may
be characterized as a failure to take some alternative action or
vice-versa. See, e.g., Covington Cnty., 675 F.3d at 864, 866
(describing the police officers in Kneipp as having “sent” the
victim home alone, but recasting parents‟ allegation that a


that is not necessarily helpful to safeguarding constitutional
rights.




                              26
school released their child to an unauthorized person in
violation of school policy as a “failure to adopt a stricter
policy”).18

       Moreover, any conduct pled as the source of a state-
created danger is likely to include a combination of action
and inaction, depending on how far back in the causal chain a
court goes. See Bright, 443 F.3d at 291 (Nygaard, J.,

18
   We also struggled with the “action/inaction” determination
in Middle Bucks when we distinguished two cases in which
the state indisputably created a danger by a failure to act. The
first case was Horton, where a club owner empowered by the
police to act as law enforcement beat up one of his employees
while interrogating him about an alleged theft. The club
owner then called a police officer who failed to remove the
employee from the club owner‟s custody, despite evidence of
severe physical mistreatment. We held that the police officer
was potentially liable. See Horton, 889 F.2d at 458. In the
other case, a minor was committed to a foster home based on
a charge of assault and battery upon her father. The state later
learned, but failed to disclose, the fact that the parents had
fabricated the assault charge. The First Circuit held that the
state was liable because its failure to disclose the false charge
resulted in continued custody of the daughter in foster homes
and other placements. See Germany v. Vance, 868 F.2d 9 (1st
Cir. 1989). We distinguished those cases from Middle Bucks,
in which we held that a failure to act did not support a state-
created danger claim, because we “read both cases to turn
upon a finding of „functional‟ custody,” 972 F.2d at 1375,
that we believed did not exist in Middle Bucks, but we
provided no justification for that distinction.




                               27
dissenting) (“By cabining Bright‟s claim based solely on an
ensuing delay in taking action, the majority lops off the initial
affirmative act so it can conclude that there was no
affirmative act.”).    Indeed, in Kneipp and Rivas, the
immediate harm to the victims was due to the defendant‟s
failure to act. Therefore, the better way of understanding
these cases, contrary to the majority‟s embrace of the
“affirmative act” requirement today, is to recognize that “the
dispositive factor appears to be whether the state has in some
way placed the plaintiff in a dangerous position that was
foreseeable, and not whether the act was more appropriately
characterized as an affirmative act.” Morse v. Lower Merion
Sch. Dist., 132 F.3d 902, 915 (3d Cir. 1997).19

19
   Given that, as noted, the “affirmative act” requirement is
not actually present in DeShaney, it is not surprising that we
have not always required an “affirmative act” as part of the
fourth prong of the state-created danger test. As Judge
Nygaard noted in Bright, “[s]ince Kneipp . . . enunciated our
state-created danger test, not one of our cases [had] inserted
the word „affirmatively‟ into the fourth element of the test”
prior to Bright. 443 F.3d at 288 (Nygaard, J., dissenting).
Rather, we consider whether “the state actor used his
authority to create an opportunity for danger that otherwise
would not have existed.” Kneipp, 95 F.3d at 1208; see
generally Bright, 443 F.3d at 288 (Nygaard, J., dissenting)
(collecting cases). Judge Nygaard rightly observed in Bright
that these cases “shifted away from inquiring into the
existence of affirmative acts as a standard to establish the
fourth element of our test for a compelling reason: to so hinge
our inquiry would center us squarely in the troublesome
decisional thicket governing the distinction between action
and inaction.” Bright, 443 F.3d at 289.




                               28
        The majority in Bright suggested that there is “no
conflict” between the “use of authority” and “affirmative act”
formulations of the fourth prong of the state-created danger
test because “state actors cannot use their authority to create .
. . an opportunity [for injury to the plaintiff] by failing to act.”
443 F.3d at 283 n.6 (quotation marks omitted). But that
statement is wrong both linguistically and logically. It is
wrong linguistically because authority is a broader concept
than action. See Ye v. United States, 484 F.3d 634, 639-40
(3d Cir. 2007) (treating “affirmative action” as a specific
instance of the “exercise of authority”). And it is wrong
logically because state authority necessarily brings with it
discretion whether to take specific actions, and the decision to
take one action over another—or to take no action at all—is
itself an “affirmative exercise of authority” that may carry
serious consequences. In many, if not most, state-created
danger cases, the state actor will have made a decision to act
in the context of some set of policies. For example, police
departments have procedures with respect to the enforcement
of restraining orders, and their enforcement decisions must be
viewed in the context of those policies. See, e.g., Sheets v.
Mullins, 287 F.3d 581, 589 (6th Cir. 2002) (considering
sheriff‟s liability in the context of court-mandated process for
restraint orders); Freeman v. Ferguson, 911 F.2d 52, 55 (8th
Cir. 1990) (considering whether police chief interfered with
standard police procedures with respect to enforcement of
restraint order).

       The exercise of authority by school officials must
similarly be viewed in the context of policies and procedures
whose express purpose is to protect students while they are
under school control. If a school exercises its authority to
contravene a policy designed to protect students, then “the




                                29
school officials‟ role [is] not merely passive or simply
negligent.” Covington Cnty., 675 F.3d at 882 (Wiener, J.,
dissenting). It cannot rightly be said of a school‟s decision to
exercise its authority to violate or suspend a policy that would
protect a student that “it placed [that student] in no worse
position than that in which he would have been had [the state]
not acted at all.”20 DeShaney, 489 U.S. at 201. As we said in
Middle Bucks, “[i]f the state puts a man in a position of
danger from private persons and then fails to protect him, it
will not be heard to say that its role was merely passive; it is
as much an active tortfeasor as if it had thrown him into a
snake pit.” 972 F.2d at 1374 (citation omitted). The
majority‟s argument that our view of the state-created danger
exception threatens to “swallow the rule,” Majority Op. at 26,
ignores the key role played by school disciplinary policies, as
well as other policies that cabin officials‟ discretion, in our
formulation of the state-created danger exception.

20
   One might argue that holding public schools liable under
the state-created danger theory based on their own protective
policies creates an incentive to eliminate or weaken those
policies. However, those policies are typically mandated by
the State. For example, Pennsylvania requires that each
school “adopt a code of student conduct that includes policies
governing student discipline.” 22 Pa. Code § 12.3(c). Also,
under its “Safe Schools” statute, Pennsylvania requires each
school to have a policy relating to bullying that must be
incorporated into its code of student conduct and disciplinary
code. 24 Pa. Stat. Ann. § 13-1303.1-A(a). Moreover, we
doubt that any rational school district will opt for eliminating
policies designed to protect children, and permit teachers to
abandon children to danger, simply to avoid liability in
egregious cases such as this.




                              30
       Ultimately, the misguided effort to equate “affirmative
act” and “exercise of authority” begs the real question at
issue: whether a state actor increased the risk someone faced.
Regardless of whether a state-created danger requires either
an “affirmative act” to place an individual in danger or an
“exercise of authority” that renders him more vulnerable to
danger, the facts pled in the Complaint, accepted as true,
together with the reasonable inferences we are required to
draw, satisfy either standard.

       While the majority reasons there was no affirmative
act on the part of the School, it may be inferred from the
Complaint that the School did do something. Principal
Balaksi engaged in decision-making as to the implementation
of a provision of the Disciplinary Code. The Disciplinary
Code states that Level IV offenses “are clearly criminal in
nature and are so serious that they always require
administrative action resulting in the immediate removal from
school.” Compl. ¶ 16 (emphasis added). Therefore, it may be
reasonably inferred that the School affirmatively exercised its
discretion to permit the bully to return to school after she was
adjudicated a delinquent and made the subject of the two no-
contact orders. Moreover, the School conceded at oral
argument that the principal could have initiated the hearing
process that would have been necessary prior to permanently
expelling the bully from the School, but that he did not do so.
Consequently, it is fairly inferable from the Complaint that
there were internal discussions that preceded the decision to
decline enforcement of the Disciplinary Code against the
bully. Those discussions, and that decision, put the Morrows




                              31
at a heightened risk of harm and satisfy the fourth element of
the state-created danger test.21

        The majority‟s conclusion to the contrary turns on its
assumption that the bully would have continued to attend
school had she not been suspended. See Majority Op. at 26-
27. But this is plainly incorrect in light of the Disciplinary
Code that obligated School officials to do something about
the bully‟s continued criminal behavior after her return from
school. Without explanation, the majority “decline[s] to hold
that a school‟s alleged failure to enforce a disciplinary code is
equivalent to an affirmative act.” Id. at 27. Precisely
because, in choosing to ignore that mandate, the School
officials contributed to the danger the Morrows faced, we
would reach the opposite conclusion.

                               C.

       Like Kneipp, this case presents “unique facts,” 95 F.3d
at 1208, that distinguish it from Middle Bucks and set it apart
from the majority of state-created danger cases that we have

21
   One might also reasonably infer that the School officials
affirmatively acted in a way that increased the danger to the
Morrows by putting them and the bully in the same lunch
room or allowing the bully to board the Morrows‟ school bus
despite the fact that it did not serve her home route. See, e.g.,
Compl. ¶ 18. The School argues that the incident on the
school bus cannot constitute the basis of liability because the
Morrows were less restrained by the School when they were
on the bus. This argument confuses the physical restraint
component of the special relationship test with the state-
created danger theory.




                               32
seen. In Middle Bucks, where the question was “extremely
close,” 972 F.2d at 1374, we held that, “[a]s in DeShaney,
„the most that can be said of the state functionaries . . . is that
they stood by and did nothing when suspicious circumstances
dictated a more active role for them.‟” Id. at 1376 (quoting
DeShaney, 489 U.S. at 203). But the high school principal
here, Balaski, was not confronted with “suspicious
circumstances.” He was confronted with a student who had
been charged with assault and making terroristic threats and
harassment, had been adjudicated a delinquent, had
repeatedly attacked the Morrows over the course of several
months, and had been the subject of two no-contact orders
that were delivered to the School.              And Balaski‟s
decisionmaking did not occur in a vacuum but instead
operated under a Disciplinary Code and an Anti-Bullying
Policy that the School was required to adopt by the
Pennsylvania legislature. See supra note 20. In Middle
Bucks, we said that the defendants “did not subject plaintiffs
to an inherently dangerous environment,” 972 F.2d at 1375,
but, here, Balaski‟s decision not to expel the bully
unquestionably subjected the Morrows to an inherently
dangerous environment. This is evidenced by his own
statement to the Morrows‟ parents that the school “could not
guarantee the safety” of their daughters. Compl. ¶ 20. The
Morrows should therefore be permitted to take their state-
created danger cause of action past the pleadings stage.

III.   Conclusion

       It has been suggested that the “elephant in the room”
in cases of this nature is a desire by the federal courts to avoid
becoming the forum for all disputes involving everyday
schoolyard quarrels. See, e.g., Middle Bucks, 972 F.3d at




                                33
1384 (Sloviter, C.J., dissenting); Oral Arg. Audio Tr. 26:39-
27:08 (Ambro, J.). But there exist sufficient evidentiary and
procedural protections to assuage any concerns that a limited
review of Middle Bucks will open the floodgates to all school-
related litigation. See Middle Bucks, 972 F.2d at 1384
(Sloviter, C.J., dissenting). And to plead a plausible special
relationship cause of action, the student must clear another
hurdle by pointing to other circumstances beyond the
restraints imposed ordinarily by compulsory schooling laws.
Run-of-the-mill schoolyard fights, isolated or random acts of
violence, or matters where a school played no part in
exacerbating the threat, would likely not be covered.

       But regardless of the efficacy of these devices, we
ought not refuse to grant relief that is warranted simply to
stem future litigation. While turning away the Morrows may
be convenient as a matter of management of judicial
resources or as a matter of school policy, it is neither
expedient nor sound as a matter of constitutional law. The
majority avers that students and concerned parents may seek
redress from their legislatures, but concedes that the law as it
exists today, at least in Pennsylvania, immunizes schools
from such suits. See Majority Op. at 25 (citing Auerbach v.
Council Rock Sch. Dist., 459 A.2d 1376, 1378 (Pa. Commw.
Ct. 1983)). Perhaps students may seek redress under other
federal statutes for certain instances of pervasive or race-
motivated harassment.22 But these limited remedies will not

22
  See, e.g., Zeno v. Pine Plains Cent. Sch. Dist., 702 F.3d 655
(2d Cir. 2012) (permitting cause of action to proceed against
school district under Title VI for permitting plaintiff to be
bullied on account of race); Shore Regional High Sch. Bd. of
Educ. v. P.S., 381 F.3d 194 (3d Cir. 2004) (recognizing claim




                              34
be available for all cases, and we should not require that the
level of attacks reach frightening extremes before school
officials are required to intervene. “When claims like these
fall through the cracks, § 1983 seems less than the powerful
tool to vindicate constitutional rights it was designed to be.”
Black v. Indiana Area Sch. Dist., 985 F.2d 707, 715 (3d Cir.
1993) (Scirica, J., concurring).

        Most ironically, today‟s victory may be pyrrhic for
school officials. To the detriment of schools‟ ability to
manage their own affairs, concerned parents could seek
greater control and awareness over the moment-to-moment
safety of their children, knowing that the school officials to
whom they entrust their children are under no legal obligation
to protect them from harm. Some parents may even take
unilateral acts to protect their children. See, e.g., Ryan
Raiche, Parents of boy who brought butcher knife to school
say it was to defend himself from bullies, ABC Action News
WFTS-TV, Jan. 14, 2013, http://shar.es/jEG8P. At worst,
schools may be unwittingly encouraging the law of the jungle
to be the reigning norm. We hope this is not the case.

       It cannot be denied that schools both create and
regulate the conditions to which students are subject during
the school day. When a State interrupts even temporarily the


against school based on the Individuals with Disabilities
Education Act). Notably, the existence of alternative causes
of action further undercuts implicit reliance on a desire to
shield school officials from suits as a reason to depart from
sound constitutional principles. Bullying-related suits will
continue as long as the issue is in the public eye regardless of
today‟s decision.




                              35
provision of care by a parent to a child, steps into the shoes of
that parent, and restricts the ability of the child to defend
herself from a specific threat, the State ought to be seen as
incurring a narrow, concomitant responsibility to act as one
would expect the child‟s parents to act: to protect the child
from that danger. The School‟s explicit refusal to do so
should give us more pause than it does today. Moreover,
when a school official chooses not to remove a student who
has committed violent acts against another student, despite
policies that call for such removal, that official has surely
placed the victim in a worse position than if the disciplinary
policy had run its ordinary course. And when a school
creates an atmosphere in which serious violence is tolerated
and brings no consequence, it acts in a manner that renders all
students more vulnerable.

       We respectfully dissent.




                               36
Nygaard, Circuit Judge, dissenting.

       More than twenty years ago, we took up the troubling
appeal of two female high school students who had been
sexually assaulted by seven male students in a classroom,
during a graphic arts class. See D.R. v. Middle Bucks Area
Vocational Technical School, et al., 972 F.2d 1364, 1366 (3d
Cir. 1992). Despite compulsory education laws, we held that
schools do not have an affirmative constitutional duty to
protect students from the actions of third parties while they
attend school. Id. at 1371-72.

       I joined several of my colleagues in dissenting from
that decision. Id. at 1377 (Sloviter, J., dissenting). I believed
then that the Appellants had stated viable constitutional
claims against the school district. My position has not
changed, and today, I would hold the same in this case. I
therefore dissent.1




1
 My colleague, Judge Fuentes, has also written an opinion in
dissent, which I agree with in toto and join.




                               1